Exhibit 10.3
AMENDED AND RESTATED
GUARANTEE AND COLLATERAL AGREEMENT
dated as of
July 25, 2007
as amended and restated as of November 5, 2010
among
CHS/COMMUNITY HEALTH SYSTEMS, INC.,
COMMUNITY HEALTH SYSTEMS, INC.,
the Subsidiaries of the Borrower
from time to time party hereto
and
CREDIT SUISSE AG,
as Collateral Agent
Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are expressly subject in all respects to the terms of any Pari Passu
Intercreditor Agreement (as defined in, and entered into in accordance with the
provisions of, the Credit Agreement referred to herein). In the event of any
conflict or inconsistency between the provisions of this Agreement and the terms
of any Pari Passu Intercreditor Agreement, the terms of such Pari Passu
Intercreditor Agreement shall control.



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page  
 
        ARTICLE I

 
        Definitions

 
       
SECTION 1.01. Credit Agreement
    2  
SECTION 1.02. Other Defined Terms
    2  
 
        ARTICLE II

 
        Guarantee

 
       
SECTION 2.01. Guarantee
    7  
SECTION 2.02. Guarantee of Payment
    7  
SECTION 2.03. No Limitations, Etc
    7  
SECTION 2.04. Reinstatement
    8  
SECTION 2.05. Agreement To Pay; Subrogation
    9  
SECTION 2.06. Information
    9  
 
        ARTICLE III

 
        Pledge of Securities

 
       
SECTION 3.01. Pledge
    9  
SECTION 3.02. Delivery of the Pledged Collateral
    10  
SECTION 3.03. Representations, Warranties and Covenants
    11  
SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests
    12  
SECTION 3.05. Registration in Nominee Name; Denominations
    12  
SECTION 3.06. Voting Rights; Dividends and Interest, Etc
    12  
 
        ARTICLE IV

 
        Security Interests in Personal Property

 
       
SECTION 4.01. Security Interest
    15  
SECTION 4.02. Representations and Warranties
    17  
SECTION 4.03. Covenants
    19  
SECTION 4.04. Other Actions
    23  
SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral
    24  



--------------------------------------------------------------------------------



 



ii

              Page   ARTICLE V

 
        Remedies

 
       
SECTION 5.01. Remedies Upon Default
    26  
SECTION 5.02. Application of Proceeds
    27  
SECTION 5.03. Grant of License to Use Intellectual Property
    28  
SECTION 5.04. Securities Act, Etc
    28  
 
        ARTICLE VI

 
        Indemnity, Subrogation and Subordination

 
       
SECTION 6.01. Indemnity and Subrogation
    29  
SECTION 6.02. Contribution and Subrogation
    30  
SECTION 6.03. Subordination
    30  
 
        ARTICLE VII

 
        Miscellaneous

 
       
SECTION 7.01. Notices
    30  
SECTION 7.02. Security Interest Absolute
    31  
SECTION 7.03. Survival of Agreement
    31  
SECTION 7.04. Binding Effect; Several Agreement
    31  
SECTION 7.05. Successors and Assigns
    32  
SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification
    32  
SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact
    33  
SECTION 7.08. Applicable Law
    33  
SECTION 7.09. Waivers; Amendment
    34  
SECTION 7.10. WAIVER OF JURY TRIAL
    34  
SECTION 7.11. Severability
    35  
SECTION 7.12. Counterparts
    35  
SECTION 7.13. Headings
    35  
SECTION 7.14. Jurisdiction; Consent to Service of Process
    35  
SECTION 7.15. Termination or Release
    36  
SECTION 7.16. Additional Subsidiaries
    37  
SECTION 7.17. Right of Setoff
    37  



--------------------------------------------------------------------------------



 



iii

     
Schedules
   
 
   
Schedule I
  Exact Legal Names of Each Grantor
Schedule II
  Subsidiary Guarantors
Schedule III
  Equity Interests; Stock Ownership; Pledged Debt Securities
Schedule IV
  Debt Instruments; Advances
Schedule V
  Mortgage Filings
Schedule VI
  Intellectual Property
Schedule VII
  Commercial Tort Claims
 
   
Exhibits
   
 
   
Exhibit A
  Form of Supplement



--------------------------------------------------------------------------------



 



 

     GUARANTEE AND COLLATERAL AGREEMENT dated as of July 25, 2007, as amended
and restated as of November 5, 2010 (this “Agreement”), among CHS/COMMUNITY
HEALTH SYSTEMS, INC., a Delaware corporation (the “Borrower”), COMMUNITY HEALTH
SYSTEMS, INC., a Delaware corporation (“Parent”), the Subsidiaries from time to
time party hereto and CREDIT SUISSE AG (“Credit Suisse”), as collateral agent
(in such capacity, the “Collateral Agent”).
PRELIMINARY STATEMENT
          Reference is made to (a) the Credit Agreement dated as of July 25,
2007 (as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”), among the Borrower, Parent, the
lenders from time to time party thereto (each, a “Lender” and collectively, the
“Lenders”) and Credit Suisse AG (formerly known as Credit Suisse), as
administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent, (b) the Guarantee and Collateral Agreement dated as of
July 25, 2007 (as amended, restated, supplemented or otherwise modified prior to
the date hereof, the “Existing Guarantee and Collateral Agreement”), among the
Borrower, Parent, the Subsidiaries of the Borrower from time to time party
thereto and the Collateral Agent, (c) any Pari Passu Agreements (such term and
each other capitalized term used but not defined in this preliminary statement
having the meaning given or ascribed to it in Article I) and (d) any Pari Passu
Intercreditor Agreements.
          The Lenders and the Issuing Bank have extended and have agreed to
extend credit to the Borrower pursuant to, and upon the terms and conditions
specified in, the Existing Credit Agreement. Concurrent with the execution and
delivery of this Agreement, the Existing Credit Agreement will be amended and
restated (such amended and restated agreement, as the same may be further
amended, restated, supplemented or otherwise modified from time to time being
referred to herein as the “Credit Agreement”). The effectiveness of the Credit
Agreement is conditioned upon, among other things, the execution and delivery of
this Agreement.
          Additionally, to the extent permitted by the Credit Agreement, the
Grantors may from time to time enter into Pari Passu Agreements, and the
Obligations owed to the holders of Pari Passu Debt may be secured hereunder on a
pari passu basis with the Bank Loan Obligations. Following the incurrence by any
Grantor of any Pari Passu Debt, this Agreement shall be subject to any Pari
Passu Intercreditor Agreement then in effect.
          Each Guarantor is an Affiliate of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders and the Issuing Bank to extend such credit and in
consideration for credit previously extended. Parent, the Borrowers and the
Subsidiary Guarantors desire to amend and



--------------------------------------------------------------------------------



 



 

 2
restate the Existing Guarantee and Collateral Agreement in the form hereof to,
among other things, reaffirm their obligations under the Existing Guarantee and
Collateral Agreement and to make certain amendments thereto. Accordingly, the
parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings set forth in the
Credit Agreement. All capitalized terms defined in the New York UCC (as such
term is defined herein) and not defined in this Agreement have the meanings
specified therein. All references to the Uniform Commercial Code shall mean the
New York UCC.
          (b) The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.
          SECTION 1.02. Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Accounts Receivable” shall mean all Accounts and all right, title and
interest in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.
          “Administrative Agent” shall have the meaning assigned to such term in
the preliminary statement.
          “Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01.
          “Bank Loan Obligations” shall mean (a) the Loan Document Obligations
and (b) the due and punctual payment and performance of all obligations of each
Loan Party under each Hedging Agreement or Cash Management Arrangement that
(i) is in effect on the Closing Date with a counterparty that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender as of the Closing Date or (ii) is entered into after the Closing Date
with any counterparty that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender at the time such Hedging
Agreement or Cash Management Arrangement is entered into; provided, however,
that the aggregate amount of obligations under Cash Management Arrangements that
shall constitute “Bank Loan Obligations” hereunder shall not exceed $200,000,000
at any time.



--------------------------------------------------------------------------------



 



3

          “Bank Loan Secured Parties” shall mean (a) the Administrative Agent,
(b) the Collateral Agent, (c) any Issuing Bank, (d) the Lenders (e) each
counterparty to any Hedging Agreement or Cash Management Arrangement with a Loan
Party that either (i) is in effect on the Closing Date if such counterparty is
the Administrative Agent, a Lender or an Affiliate of the Administrative Agent
or a Lender as of the Closing Date or (ii) is entered into after the Closing
Date if such counterparty is the Administrative Agent, a Lender or an Affiliate
of the Administrative Agent or a Lender at the time such Hedging Agreement or
Cash Management Arrangement is entered into, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (g) the successors and permitted assigns of each of the foregoing.
          “Borrower” shall have the meaning assigned to such term in the
preamble.
          “Cash Management Arrangements” shall mean overdraft protections,
netting services and similar arrangements arising from treasury, depository and
cash management services, any automated clearing house transfers of funds or any
credit card or similar services, in each case in the ordinary course of
business.
          “Collateral” shall mean the Article 9 Collateral and the Pledged
Collateral.
          “Collateral Agent” shall have the meaning assigned to such term in the
preamble.
          “Copyright License” shall mean any written agreement, now or hereafter
in effect, granting any right to any third person under any registered copyright
now or hereafter owned by any Grantor or that such Grantor otherwise has the
right to license, or granting any right to any Grantor under any registered
copyright now or hereafter owned by any third person, and all rights of such
Grantor under any such agreement.
          “Copyrights” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all registered copyright rights in any work subject
to the copyright laws of the United States or any other country, whether as
author, assignee, transferee or otherwise, and (b) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office
(or any successor office or any similar office in any other country), including
those registered and pending copyrights listed on Schedule VI.
          “Event of Default” shall mean any Event of Default under and as
defined in (a) the Credit Agreement or (b) any Pari Passu Agreement, as the
context requires, provided that any notice, lapse of time or other condition
precedent to the occurrence of such Event of Default in the relevant instrument
shall have been satisfied.
          “Federal Securities Laws” shall have the meaning assigned to such term
in Section 5.04.



--------------------------------------------------------------------------------



 



4

          “General Intangibles” shall mean all choses in action and causes of
action and all other intangible personal property of any Grantor of every kind
and nature (other than Accounts) now owned or hereafter acquired by any Grantor,
including all rights and interests in partnerships, limited partnerships,
limited liability companies and other unincorporated entities, corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Hedging
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts.
          “Grantors” shall mean the Borrower and the Guarantors.
          “Guarantors” shall mean Parent and the Subsidiary Guarantors.
          “Intellectual Property” shall mean all intellectual property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation and registrations,
and all additions and improvements to any of the foregoing.
          “License” shall mean any Patent License, Trademark License, Copyright
License or other license or sublicense agreement relating to Intellectual
Property to which any Grantor is a party, including those listed on Schedule VI.
          “Loan Document Obligations” shall mean (a) the due and punctual
payment of (i) the principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to the Credit Agreement and each of the other Loan Documents,
and (c) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to this Agreement and each of the other
Loan Documents.



--------------------------------------------------------------------------------



 



5

          “New York UCC” shall mean the Uniform Commercial Code as from time to
time in effect in the State of New York.
          “Obligations” shall mean (a) the Bank Loan Obligations and (b) the
Pari Passu Debt Obligations.
          “Parent” shall have the meaning assigned to such term in the preamble.
          “Pari Passu Agreement” shall mean any indenture, credit agreement or
other agreement, document or instrument, if any, pursuant to which any Grantor
has or will incur, assume or otherwise become liable for, Pari Passu Debt
Obligations; provided that, in each case, the Indebtedness and other obligations
thereunder have been designated as Pari Passu Debt Obligations pursuant to and
in accordance with Section 7.09(c).
          “Pari Passu Debt Obligations” shall mean all advances to, and debts,
liabilities, obligations, covenants and duties of, any Grantor arising under any
Pari Passu Agreement, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), in each case,
that have been designated as Pari Passu Debt Obligations pursuant to and in
accordance with Section 7.09(c).
          “Pari Passu Representative” shall mean, for any Series of Pari Passu
Debt, the Representative named for such Series in accordance with
Section 7.09(c).
          “Pari Passu Secured Parties” shall mean (a) the holders of any Pari
Passu Debt Obligations and (b) any Pari Passu Representative with respect
thereto.
          “Patent License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to make, use or sell any
invention on which a Patent, now or hereafter owned by any Grantor or that any
Grantor otherwise has the right to license, is in existence, or granting to any
Grantor any right to make, use or sell any invention on which a Patent, now or
hereafter owned by any third person, is in existence, and all rights of any
Grantor under any such agreement.
          “Patents” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all letters patent of the United States or the
equivalent thereof in any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office (or any
successor or any similar offices in any other country), including those listed
on Schedule VI, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to exclude others from making,
using and/or selling the inventions disclosed or claimed therein.



--------------------------------------------------------------------------------



 



6

          “Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.
          “Pledged Debt Securities” shall have the meaning assigned to such term
in Section 3.01.
          “Pledged Securities” shall mean any promissory notes, stock
certificates or other securities now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.
          “Pledged Stock” shall have the meaning assigned to such term in
Section 3.01.
          “Representative” shall mean (a) in the case of the Bank Loan
Obligations, the Administrative Agent, and (b) in the case of any Series of Pari
Passu Debt Obligations, the Representative named for such Series in accordance
with Section 7.09(c).
          “Secured Parties” shall mean the Bank Loan Secured Parties and any
Pari Passu Secured Parties.
          “Security Interest” shall have the meaning assigned to such term in
Section 4.01.
          “Series” shall mean (a) the Bank Loan Obligations and (b) any Pari
Passu Debt Obligations which are represented by a common Representative.
          “Subsidiary Guarantors” shall mean (a) the Subsidiaries identified on
Schedule II hereto as Subsidiary Guarantors and (b) each other Subsidiary that
becomes a party to this Agreement as a Subsidiary Guarantor after the
Restatement Effective Date.
          “Trademark License” shall mean any written agreement, now or hereafter
in effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.
          “Trademarks” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all registered trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and applications for registration (other than intent-to-use
applications) in the United States Patent and Trademark Office (or any successor
office) or any similar offices in any State of the United States, and all
extensions or



--------------------------------------------------------------------------------



 



7

renewals thereof, including those listed on Schedule VI, and (b) all goodwill
associated therewith or symbolized thereby.
          “Unfunded Advances/Participations” shall mean (a) with respect to the
Administrative Agent, the aggregate amount, if any (i) made available to the
Borrower on the assumption that each Lender has made its portion of the
applicable Borrowing available to the Administrative Agent as contemplated by
Section 2.02(d) of the Credit Agreement and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender, (b) with respect to the Swingline Lender, the aggregate amount, if any,
of participations in respect of any outstanding Swingline Loan that shall not
have been funded by the Revolving Credit Lenders in accordance with
Section 2.22(e) of the Credit Agreement and (c) with respect to any Issuing
Bank, the aggregate amount, if any, of participations in respect of any
outstanding L/C Disbursement that shall not have been funded by the Revolving
Credit Lenders in accordance with Sections 2.23(d) and 2.02(f) of the Credit
Agreement.
ARTICLE II
Guarantee
          SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of the
Obligations. Each Guarantor further agrees that the Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee notwithstanding any extension
or renewal of any Obligation, and hereby waives any provision of applicable law
to the contrary that may be waived by such Guarantor. Each Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any Obligation, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.
          SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or credit on the books of the Collateral Agent or any other
Secured Party in favor of the Borrower or any other person.
          SECTION 2.03. No Limitations, Etc. (a) Except for termination of a
Guarantor’s obligations hereunder as expressly provided in Section 7.15, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the



--------------------------------------------------------------------------------



 



8

foregoing, the obligations of each Guarantor hereunder shall not be discharged
or impaired or otherwise affected by (i) the failure of the Collateral Agent or
any other Secured Party to assert any claim or demand or to enforce any right or
remedy under the provisions of any Pari Passu Agreement, any Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Pari Passu Agreement, any
Loan Document or any other agreement, including with respect to any other
Guarantor under this Agreement, (iii) the release of, or any impairment of or
failure to perfect any Lien on or security interest in, any security held by the
Collateral Agent or any other Secured Party for the Obligations or any of them,
(iv) any default, failure or delay, wilful or otherwise, in the performance of
the Obligations or (v) any other act or omission that may or might in any manner
or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations (other than
unasserted contingent indemnity obligations)). To the fullest extent permitted
by applicable law, each Guarantor expressly authorizes the Collateral Agent to
take and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in its sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of any Guarantor hereunder.
          (b) To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrower or any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the payment in full in cash of all the
Obligations. To the fullest extent permitted by applicable law, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrower or any other Loan Party or exercise any other right or remedy
available to them against the Borrower or any other Loan Party, without
adversely affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been paid in full in cash.
To the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.
          SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.



--------------------------------------------------------------------------------



 



9

          SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Collateral Agent or
any other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation owed by such party when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will, promptly upon written notice thereof from
the Collateral Agent, forthwith pay, or cause to be paid, to the Collateral
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Obligation. Upon payment by any Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Guarantor against the
Borrower or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.
          SECTION 2.06. Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s and each other Loan
Party’s financial condition and assets and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Collateral Agent nor any other Secured Party will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.
ARTICLE III
Pledge of Securities
          SECTION 3.01. Pledge. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and permitted assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Collateral
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, a security interest in, all of such Grantor’s right, title and
interest in, to and under (a)(i) the Equity Interests owned by such Grantor on
the date hereof (including all such Equity Interests listed on Schedule III),
(ii) any other Equity Interests obtained in the future by such Grantor and
(iii) the certificates representing all such Equity Interests (all the foregoing
collectively referred to herein as the “Pledged Stock”); (provided, however,
that the Pledged Stock shall not include (A) more than 65% of the outstanding
voting Equity Interests in any Foreign Subsidiary, (B) any Equity Interest in
any Non-Significant Subsidiary, (C) any Equity Interest in any Permitted
Syndication Subsidiary, any Securitization Subsidiary or any Permitted Joint
Venture Subsidiary to the extent the pledge of the Equity Interest in such
Subsidiary is prohibited by any applicable Contractual Obligation or requirement
of law), or (D) any minority Equity Interests, (b)(i) the debt securities held
by such Grantor on the date hereof (including all such debt securities listed
opposite the name of such Grantor on Schedule III), (ii) any debt securities in
the future issued to such Grantor and (iii) the promissory notes and any other
instruments evidencing such debt securities (excluding any promissory notes
issued by employees of any Grantor) (all the foregoing collectively referred to
herein as the “Pledged Debt Securities”), (c) all other property



--------------------------------------------------------------------------------



 



10

that may be delivered to and held by the Collateral Agent pursuant to the terms
of this Section 3.01, (d) subject to Section 3.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a) and (b) above, (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above, and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).
          (b) Notwithstanding anything herein to the contrary, in the event that
a registration statement with respect to any Series of Pari Passu Debt has been
filed with the SEC and is effective, the “Pledged Stock” securing any such
Series shall, at all times while such registration statement remains effective,
automatically be deemed not to include any Equity Interests which, if pledged to
secure such Series, would require the Borrower to file separate financial
statements for any Subsidiary with the SEC. The limitation provided for in this
paragraph (b) shall not be applied to the Bank Loan Obligations or to any Series
of Pari Passu Debt for which no such registration statement has been filed or is
effective.
          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Collateral Agent, its successors and permitted assigns, for
the ratable benefit of the Secured Parties, forever; subject, however, to the
terms, covenants and conditions hereinafter set forth.
          SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor
agrees promptly to deliver or cause to be delivered to the Collateral Agent any
and all certificates, promissory notes, instruments or other documents
representing or evidencing Pledged Securities (other than Pledged Debt
Securities with a face amount less than $1,000,000).
          (b) Each Grantor agrees promptly to deliver or cause to be delivered
to the Collateral Agent any and all Pledged Debt Securities with a face amount
in excess of $1,000,000.
          (c) Upon delivery to the Collateral Agent, (i) any certificate,
instrument or document representing or evidencing Pledged Securities shall be
accompanied by undated stock powers duly executed in blank or other undated
instruments of transfer satisfactory to the Collateral Agent and duly executed
in blank and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the applicable securities, which
schedule shall be attached hereto as Schedule III and made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the



--------------------------------------------------------------------------------



 



11

validity of the pledge of such Pledged Securities. Each schedule so delivered
shall supplement any prior schedules so delivered.
          SECTION 3.03. Representations, Warranties and Covenants. The Grantors
jointly and severally represent, warrant and covenant to and with the Collateral
Agent, for the benefit of the Secured Parties, that:
     (a) As of the Restatement Effective Date, Schedule III correctly sets forth
the percentage of the issued and outstanding shares of each class of the Equity
Interests of the issuer thereof represented by such Pledged Stock and includes
all Equity Interests, debt securities and promissory notes required to be
pledged hereunder (to the extent not waived or extended in accordance with the
terms of the Credit Agreement);
     (b) as of the Restatement Effective Date, Schedule IV correctly sets forth
all promissory notes and other evidence of indebtedness required to be pledged
hereunder including all intercompany notes between Parent and any subsidiary of
Parent and any subsidiary of Parent and any other such subsidiary;
     (c) the Pledged Stock and Pledged Debt Securities have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Stock, are fully paid and nonassessable and (ii) in the case of Pledged
Debt Securities, are legal, valid and binding obligations of the issuers
thereof;
     (d) except for the security interests granted hereunder (or otherwise
permitted under the Credit Agreement or the other Loan Documents), each Grantor
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule III as owned by such Grantor,
(ii) holds the same free and clear of all Liens other than Liens permitted by
Section 6.02 of the Credit Agreement, and (iii) will not create or permit to
exist any security interest in or other Lien on, the Pledged Collateral, other
than transfers made in compliance with the Credit Agreement or the other Loan
Documents;
     (e) except for restrictions and limitations imposed by any Pari Passu
Agreement, the Loan Documents or securities or other laws generally, the Pledged
Collateral is and will continue to be freely transferable and assignable, and
none of the Pledged Collateral is or will be subject to any option, right of
first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder other than Liens permitted by Section 6.02 of the
Credit Agreement;
     (f) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than any



--------------------------------------------------------------------------------



 



12

Lien created or permitted by the Loan Documents or any Pari Passu Agreement),
however arising, of all persons whomsoever;
     (g) no material consent or approval of any Governmental Authority or, any
securities exchange was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);
     (h) by virtue of the execution and delivery by each Grantor of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Agreement, the Collateral Agent will obtain a legal, valid
and perfected first priority lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Obligations; and
     (i) the pledge effected hereby is effective to vest in the Collateral
Agent, for the ratable benefit of the Secured Parties, the rights of the
Collateral Agent in the Pledged Collateral as set forth herein.
          SECTION 3.04. Certification of Limited Liability Company Interests and
Limited Partnership Interests. If any Pledged Collateral is not a security
pursuant to Section 8-103 of the UCC, no Grantor shall take any action that,
under such Section, converts such Pledged Collateral into a security without
causing the issuer thereof to issue to it certificates or instruments evidencing
such Pledged Collateral, which it shall promptly deliver to the Collateral Agent
as provided in Section 3.02.
          SECTION 3.05. Registration in Nominee Name; Denominations. The
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion), upon the occurrence and during the continuance of
an Event of Default, to hold the Pledged Securities in its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent) or the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent. Each Grantor will promptly give to the Collateral Agent copies of any
material written notices or other material written communications received by it
with respect to Pledged Securities in its capacity as the registered owner
thereof. After the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.
          SECTION 3.06. Voting Rights; Dividends and Interest, Etc. (a) Unless
and until an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given the Grantors notice of its intent to exercise
its rights under this Agreement (which notice shall be deemed to have been given
immediately upon the occurrence of an Event of Default under paragraph (g) or
(h) of Article VII of the Credit Agreement):
     (i) Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of



--------------------------------------------------------------------------------



 



13

this Agreement, the Credit Agreement and the other Loan Documents; provided,
however, that such rights and powers shall not be exercised in any manner that
could reasonably be expected to materially and adversely affect the rights
inuring to a holder of any Pledged Securities or the rights and remedies of any
of the Collateral Agent or the other Secured Parties under this Agreement, any
Pari Passu Agreement, the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same.
     (ii) The Collateral Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (i) above.
     (iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents, and any Pari Passu Agreement,
and applicable law; provided, however, that any noncash dividends, interest,
principal or other distributions that would constitute Pledged Stock or Pledged
Debt Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the ratable benefit of the Secured Parties and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement or instrument of assignment). This paragraph (iii) shall
not apply to dividends between or among the Borrower, the Guarantors and any
Subsidiaries only of property subject to a perfected security interest under
this Agreement.
          (b) To the fullest extent permitted by applicable law, upon the
occurrence and during the continuance of an Event of Default, after the
Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(iii) of this Section 3.06, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.06 shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the



--------------------------------------------------------------------------------



 



14

sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 3.06 shall be held in trust for the benefit of the Collateral
Agent, shall be segregated from other property or funds of such Grantor and
shall be forthwith delivered to the Collateral Agent upon demand in the same
form as so received (with any necessary endorsement or instrument of
assignment). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived and each applicable Grantor has delivered to
the Administrative Agent certificates to that effect, the Collateral Agent
shall, promptly after all such Events of Default have been cured or waived,
repay to each applicable Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.06 and
that remain in such account.
          (c) Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified (or shall be deemed to
have notified pursuant to Section 3.06(a)) the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 3.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and, subject to compliance with any applicable
healthcare laws, all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to exercise
such voting and consensual rights and powers; provided that, unless otherwise
directed by the Required Lenders, the Collateral Agent shall have the right from
time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights. After all Events of Default have
been cured or waived and each applicable Grantor has delivered to the
Administrative Agent a certificate to that effect, such voting and consensual
rights shall automatically vest in the applicable Grantor, and the Collateral
Agent shall (1) take such steps reasonably requested by the applicable Grantor,
at such Grantor’s expense, to allow all Pledged Securities registered under its
name to be registered under the name of the applicable Grantor and (2) promptly
repay to each applicable Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise have been
permitted to retain pursuant to the terms of paragraph (a) of this Section 3.06
that were not applied to repay the Obligations.
          (d) Any notice given by the Collateral Agent to the Grantors
exercising its rights under paragraph (a) of this Section 3.06 (i) may be given
by telephone if promptly confirmed in writing, (ii) may be given to one or more
of the Grantors at the same or different times and (iii) may suspend the rights
of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part without
suspending all such rights (as specified by the Collateral Agent in its sole and
absolute discretion) and without waiving or otherwise affecting the



--------------------------------------------------------------------------------



 



15

Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.
ARTICLE IV
Security Interests in Personal Property
          SECTION 4.01. Security Interest. (a) As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
assigns and pledges to the Collateral Agent, its successors and permitted
assigns, for the ratable benefit of the Secured Parties, and hereby grants to
the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, a security interest (the “Security Interest”),
in all right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):
     (i) all Accounts;
     (ii) all Chattel Paper;
     (iii) all Documents;
     (iv) all Equipment;
     (v) all General Intangibles;
     (vi) all Instruments;
     (vii) all Inventory;
     (viii) all Investment Property;
     (ix) all Letter-of-Credit Rights;
     (x) all Commercial Tort Claims;
     (xi) all books and records pertaining to the Article 9 Collateral; and
     (xii) to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any person with respect to any of the foregoing.
          Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in any (I) General Intangible, Instrument, license, property right,
permit or any other contract or agreement to which a Grantor is a party or any
of its rights or interests thereunder if and for so long as the grant of such
security interest shall constitute or result



--------------------------------------------------------------------------------



 



16

in (x) the abandonment, invalidation or unenforceability of any right, title or
interest of the Grantor therein, (y) a violation of a valid and enforceable
restriction in respect of such General Intangible, Instrument, license, property
right, permit or any other contract or agreement or other such rights (1) in
favor of a third party or (2) under any law, regulation, permit, order or decree
of any Governmental Authority or (z) a breach or termination (or result in any
party thereto having the right to terminate) pursuant to the terms of, or a
default under, such General Intangible, Instrument, license, property right,
permit or any other contract or agreement (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law or principles of
equity); provided, however, that such security interest shall attach immediately
at such time as the condition causing such abandonment, invalidation,
unenforceability or breach or termination, as the case may be, shall be remedied
and, to the extent severable, shall attach immediately to any portion of such
General Intangible, Instrument, license, property right, permit or any other
contract or agreement that does not result in any of the consequences specified
in the immediately preceding clause (x), (y) or (z) including, any proceeds of
such General Intangible, Instrument, license, property rights, permit or any
other contract or agreement; (II) more than 65% of the outstanding voting Equity
Interests in any Foreign Subsidiary, (III) any Equity Interest in any
Non-Significant Subsidiary, (IV) any Equity Interest in any Permitted
Syndication Subsidiary, any Securitization Subsidiary or any Permitted Joint
Venture Subsidiary to the extent the pledge of the Equity Interest in such
Subsidiary is prohibited by any applicable Contractual Obligation or requirement
of law, (V) any vehicle or other asset subject to certificate of title, (VI) any
asset that requires perfection through control agreements (including, to the
extent required in the relevant jurisdiction for deposit accounts and investment
property), (VII) any minority Equity Interests, (VIII) any assets with respect
to which the Collateral Agent shall reasonably determine that the cost of
creating and/or perfecting a security interest therein is excessive in relation
to the benefit to the Secured Parties or that the granting or perfection of a
security interest therein would violate applicable law or regulation, (IX) any
assets (other than any General Intangible, Instrument, license, property right,
permit or any other contract or agreement) owned by any Grantor that are subject
to a Lien permitted by Section 6.02(c) or (n) of the Credit Agreement, to the
extent and for so long as such Lien exists and the terms of the Indebtedness or
other obligations secured thereby prevent the grant of a security interest in
such assets hereunder and (X) in the event that a registration statement with
respect to any Series of Pari Passu Debt Obligations has been filed with the SEC
and is effective, solely with respect to such Series, any Equity Interests
which, if part of the Collateral securing such Series, would require the
Borrower to file separate financial statements for any Subsidiary with the SEC
(but, for the avoidance of doubt, such Equity Interests shall at all times
continue to secure the Bank Loan Obligations and all other Series to the extent
provided for in this Agreement).
          (b) Each Grantor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Article 9 Collateral as “all assets” of such Grantor or words of similar effect,
and (ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing



--------------------------------------------------------------------------------



 



17

of any financing statement or amendment, including (A) whether such Grantor is
an organization, the type of organization and any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates. Each Grantor agrees to provide such information to
the Collateral Agent promptly upon request.
          (c) Each Grantor also ratifies its authorization for the Collateral
Agent to file in any relevant jurisdiction any initial financing statements or
amendments thereto if filed prior to the Restatement Effective Date.
          The Collateral Agent is further authorized to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Grantor, without the signature of any Grantor,
and naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.
          (d) The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
          SECTION 4.02. Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:
     (a) Each Grantor has good and valid rights in and marketable title to the
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent, for the ratable benefit of the Secured Parties, the Security Interest in
such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other person other than any consent or approval that
has been obtained or any other consent where the failure to obtain such consent
could not reasonably be expected to have a Material Adverse Effect.
     (b) The Schedules attached hereto have been duly prepared and completed and
the information set forth therein (including (x) the exact legal name of each
Grantor in Schedule I and (y) the jurisdiction of organization of each Grantor
in Schedule I) is true and correct in all material respects as of the
Restatement Effective Date. Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations containing a description of the Article 9 Collateral
have been prepared by the Collateral Agent based upon the information provided
to the Administrative Agent and the Secured Parties in the applicable Schedules
attached hereto for filing in each governmental, municipal or other office
specified in Schedule I (or specified by notice from the Borrower to the
Administrative Agent after the Restatement Effective Date in the case of
filings, recordings or registrations required by Sections 5.06 or 5.12 of the
Credit Agreement), which are all the filings, recordings



--------------------------------------------------------------------------------



 



18

and registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in the Article 9 Collateral consisting of United
States Patents, Trademarks and Copyrights (to the extent that perfection can be
achieved by such filings)) that are necessary to publish notice of and protect
the validity of and to establish a legal, valid and perfected security interest
in favor of the Collateral Agent (for the ratable benefit of the Secured
Parties) in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. Each
Grantor represents and warrants that a fully executed short form agreement in
form and substance reasonably satisfactory to the Collateral Agent, and
containing a description of all Article 9 Collateral consisting of pending and
issued United States Patents and United States Trademarks and United States
Copyrights will be delivered to the Collateral Agent as of or prior to the
Restatement Effective Date for timely recording with the United States Patent
and Trademark Office and the United States Copyright Office pursuant to 35
U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the regulations thereunder.
     (c) As of the Restatement Effective Date, Schedule I correctly sets forth
(i) the exact legal name of each Grantor, as such name appears in its respective
certificate of formation; (ii) the jurisdiction of formation of each Grantor
that is a registered organization; (iii) the Organizational Identification
Number, if any, issued by the jurisdiction of formation of each Grantor that is
a registered organization; (iv) the chief executive office of each Grantor; and
(v) all locations where Grantor maintains any material books or records relating
to any Accounts Receivables.
     (d) As of the Restatement Effective Date, Schedule V correctly sets forth,
with respect to each Mortgaged Property, (i) the exact name of the person that
owns such property as such name appears in its certificate of formation or other
organizational document; (ii) if different from the name identified pursuant to
clause (i), the exact name of the current record owner of such property
reflected in the records of the filing office for such property identified
pursuant to the following clause (iii); and (iii) the filing office in which a
mortgage with respect to such property must be filed or recorded in order for
the Collateral Agent to obtain a perfected security interest therein.
     (e) As of the Restatement Effective Date, Schedule VI correctly sets forth,
in proper form for filing with (a) the United States Patent and Trademark Office
a list of each issued and pending Patents and Trademarks, including, as
applicable, the name of the registered owner and the registration number of each
Patent and Trademark owned by any Grantor and (b) the United States Copyright
Office a list of each Copyright, including the name of the registered owner and
the registration number of each Copyright owned by any Grantor.
     (f) The Security Interest constitutes (i) a legal and valid security
interest in all Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject



--------------------------------------------------------------------------------



 



19

to the qualifications and filings described in Section 4.02(b) (including
payment of applicable fees in connection therewith), a perfected security
interest in all Article 9 Collateral in which and to the extent a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral, other than Liens
expressly permitted pursuant to Section 6.02 of the Credit Agreement or the
other Loan Documents that have priority as a matter of law.
     (g) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement or the other Loan Documents. No Grantor has filed or consented
to the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Grantor assigns any Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with the United States Patent and Trademark Office or the United States
Copyright Office, (iii) any notice under the Assignment of Claims Act, or
(iv) any assignment in which any Grantor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
any foreign governmental, municipal or other office, which financing statement
or analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement or the other Loan Documents. As of the
Restatement Effective Date, no Grantor holds any Commercial Tort Claims in an
amount in excess of $5,000,000 except as indicated on Schedule VII.
          SECTION 4.03. Covenants. (a) Each Grantor agrees promptly to notify
the Collateral Agent in writing of any change in (i) its legal name and/or
address, (ii) its identity or type of organization or corporate structure,
(iii) its Federal Taxpayer Identification Number or organizational
identification number or (iv) its jurisdiction of organization. Each Grantor
agrees promptly to provide the Collateral Agent with certified organizational
documents reflecting any of the changes described in the first sentence of this
paragraph. Each Grantor agrees not to effect or permit any change referred to in
the preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Article 9 Collateral. Each
Grantor agrees promptly to notify the Collateral Agent if any material portion
of the Article 9 Collateral owned or held by such Grantor is damaged or
destroyed.
          (b) Each Grantor agrees to maintain, at its own cost and expense, such
complete and accurate records (in all material respects) with respect to the
Article 9 Collateral owned by it as is consistent with its current practices and
in accordance with



--------------------------------------------------------------------------------



 



20

such prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged, but in any event to include
complete accounting records (in all material respects) indicating all material
payments and proceeds received with respect to any part of the Article 9
Collateral.
          (c) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 5.04(a) of the
Credit Agreement, the Borrower shall deliver to the Collateral Agent a
certificate executed by a Responsible Officer of the Borrower setting forth in
the format of Schedule VI all Intellectual Property of any Grantor in existence
on the date thereof that, if it had existed on the Restatement Effective Date,
would have been required to be listed in such Schedule, and not then listed on
such Schedules or previously so identified to the Collateral Agent.
          (d) Each Grantor shall, at its own expense, take any and all
commercially reasonable actions necessary to defend title to the Article 9
Collateral against all persons and to defend the Security Interest of the
Collateral Agent in the Article 9 Collateral and the priority thereof against
any Lien not expressly permitted pursuant to Section 6.02 of the Credit
Agreement.
          (e) Each Grantor agrees, at its own expense, promptly to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Collateral Agent may from time to
time reasonably request to obtain, preserve, protect and perfect (to the extent
that perfection can be achieved under any applicable law by such filings and
actions) the Security Interest and the rights and remedies created hereby,
including the payment of any fees and Taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing or continuation statements (including fixture
filings) or other documents in connection herewith or therewith. If any amount
payable to any Grantor under or in connection with any of the Article 9
Collateral shall be or become evidenced by any promissory note or other
instrument with a face amount in excess of $1,000,000, such note or instrument
shall be promptly pledged and delivered to the Collateral Agent, duly endorsed
in a manner reasonably satisfactory to the Collateral Agent.
          Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Collateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule VI or adding additional
schedules hereto to identify specifically any asset or item of a Grantor that
may, in the Collateral Agent’s reasonable judgment, constitute Copyrights,
Licenses, Patents or Trademarks; provided that any Grantor shall have the right,
exercisable within 30 days after it has been notified by the Collateral Agent of
the specific identification of such Collateral, to advise the Collateral Agent
in writing of any inaccuracy of the representations and warranties made by such
Grantor hereunder with respect to such Collateral. Each Grantor agrees that it
will use its commercially reasonable efforts to take such action as shall be
necessary, and which the Collateral Agent may from time to time reasonably
request, in order that all representations and warranties hereunder shall be
true and correct in all material respects with respect to such Collateral within
45 days



--------------------------------------------------------------------------------



 



21

after the date it has been notified by the Collateral Agent of the specific
identification of such Collateral and any such request.
          (f) The Collateral Agent and such persons as the Collateral Agent may
designate shall have the right to inspect, subject to a reasonable prior notice
to each Grantor, the Article 9 Collateral, all records related thereto (and to
make extracts and copies from such records) and the premises upon which any of
the Article 9 Collateral is located, to discuss the applicable Grantor’s affairs
with the officers of such Grantor and its independent accountants and to verify
the existence, validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or other Article 9 Collateral in the possession of any third
person, after the occurrence and during the continuance of an Event of Default,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification, subject in each case
to the requirements of applicable law, including healthcare laws, data privacy
and third party confidentiality obligations all at the expense of the Borrower;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only one such visit during any fiscal year shall be at
the Borrower’s expense. The Collateral Agent shall have the absolute right to
share any information it gains from such inspection or verification with any
Secured Party, subject in each case to the requirements of applicable law,
including healthcare laws, data privacy and third party confidentiality
obligations.
          (g) At its option, upon the occurrence and during the continuation of
a Default or an Event of Default, the Collateral Agent may with five Business
Days’, prior written notice to the relevant Grantor discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not expressly
permitted pursuant to Section 5.03 or Section 6.02 of the Credit Agreement, and
may pay for the maintenance and preservation of the Article 9 Collateral to the
extent any Grantor fails to do so as required by the Credit Agreement or this
Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent within five Business Days after written demand for any
reasonable payment made or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided, however, that nothing
in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.
          (h) If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other person valued in excess of $1,000,000
to secure payment and performance of an Account, such Grantor shall promptly
assign such security interest to the Collateral Agent for the ratable benefit of
the Secured Parties. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other person granting
the security interest.



--------------------------------------------------------------------------------



 



22

          (i) Except to the extent otherwise expressly agreed by the Collateral
Agent, each Grantor shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance in
accordance with Section 7.06 of this Agreement.
          (j) No Grantor shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral or permit any notice to be filed under the
Assignment of Claims Act, except, in each case, as expressly permitted by
Section 6.02 of the Credit Agreement. No Grantor shall make or permit to be made
any transfer of the Article 9 Collateral, except as permitted by the Credit
Agreement.
          (k) No Grantor will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof (unless the aggregate amount of such compromised or
settled Accounts in any fiscal year is not in excess of $5,000,000), release,
wholly or partly, any person liable for the payment thereof (unless the
aggregate amount of such compromised or settled Accounts in any fiscal year is
not in excess of $5,000,000) or allow any credit or discount whatsoever thereon
(unless the aggregate amount of such compromised or settled Accounts in any
fiscal year is not in excess of $5,000,000), other than extensions, credits,
discounts, compromises, compoundings or settlements in each case granted or made
in the ordinary course of business.
          (l) Each Grantor, at its own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in Section 5.02 of the
Credit Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto (provided that the Collateral Agent shall give five Business
Days’ prior written notice to such Grantor prior to exercising its rights in
such capacity). In the event that any Grantor at any time or times shall fail to
obtain or maintain any of the policies of insurance required hereby or under the
Credit Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of any Grantor hereunder or any Default or Event of Default, in its sole
reasonable discretion, upon notice to the Grantors, obtain and maintain such
policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent reasonably deems advisable. All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs,



--------------------------------------------------------------------------------



 



23

out-of-pocket expenses and other charges relating thereto, shall be payable,
within five Business Days of written demand (accompanied by supporting
documentation therefor in reasonable detail) by the Grantors to the Collateral
Agent and shall be additional Obligations secured hereby.
          SECTION 4.04. Other Actions. In order to further insure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, the Security Interest in the Article 9 Collateral, each Grantor
agrees, in each case at such Grantor’s own expense, to take the following
actions with respect to the following Article 9 Collateral:
     (a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments (other than (x) any Instruments in an amount no greater than
$1,000,000 and (y) any Instruments representing loans or advances permitted
under Section 6.04(c) of the Credit Agreement, to the extent such Instruments
represent Indebtedness excluded from the requirements of subclause (ii) of such
Section, that have not been pledged hereunder, such Grantor shall forthwith
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such undated instruments of endorsement, transfer or assignment duly executed in
blank as the Collateral Agent may from time to time reasonably request.
     (b) Electronic Chattel Paper and Transferable Records. If any Grantor at
any time holds or acquires an interest in any material Electronic Chattel Paper
or any material “transferable record”, as that term is defined in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, such Grantor shall promptly notify the Collateral Agent
thereof and, at the reasonable request of the Collateral Agent, shall take such
action as the Collateral Agent may reasonably request to vest in the Collateral
Agent control under New York UCC Section 9-105 of such Electronic Chattel Paper
or control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Collateral Agent agrees with such Grantor that the
Collateral Agent will arrange, pursuant to procedures reasonably satisfactory to
the Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for the Grantor to make alterations to the
Electronic Chattel Paper or transferable record permitted under UCC
Section 9-105 or, as the case may be, Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or Section 16 of the Uniform
Electronic Transactions Act for a party in control to allow without loss of
control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record. Notwithstanding the foregoing,
no Grantor shall be obligated to deliver to the Collateral Agent any Electronic
Chattel Paper held by such Grantor with a face amount less than $1,000,000,
provided that the aggregate face amount of the Electronic Chattel Paper so
excluded pursuant to this sentence shall not exceed $10,000,000 at any time.



--------------------------------------------------------------------------------



 



24

     (c) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary
under a letter of credit with a face amount exceeding $2,000,000 now or
hereafter issued in favor of such Grantor, such Grantor shall promptly notify
the Collateral Agent thereof and, at the request and option of the Collateral
Agent, such Grantor shall, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Collateral Agent of the proceeds of any drawing under the letter of credit
or (ii) arrange for the Collateral Agent to become the transferee beneficiary of
the letter of credit, with the Collateral Agent agreeing, in each case, that the
proceeds of any drawing under the letter of credit are to be paid to the
applicable Grantor unless an Event of Default has occurred or is continuing.
     (d) Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated to exceed
$5,000,000, the Grantor shall promptly notify the Collateral Agent thereof in a
writing signed by such Grantor including a summary description of such claim and
grant to the Collateral Agent, for the ratable benefit of the Secured Parties,
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.
          SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright
Collateral. In each case unless otherwise decided by such Grantor in its
reasonable business judgment or such Collateral is not material to the business
of such Grantor: (a) Each Grantor agrees that it will not, and will not permit
any of its licensees to, do any act, or omit to do any act, whereby any Patent
that is material to the conduct of such Grantor’s business may become
invalidated or dedicated to the public, and agrees that it shall continue to
mark any products covered by a Patent with the relevant patent number to the
extent necessary and sufficient to establish and preserve its maximum rights
under applicable patent laws, to the extent required by applicable law.
          (b) Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, (i) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark, (iii) display such Trademark with notice
of Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law, to the extent
required by applicable law and (iv) not knowingly use or knowingly permit the
use of such Trademark in violation of any third party rights.
          (c) Each Grantor (either itself or through its licensees or
sublicensees) will, for each work covered by a material Copyright, continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice to the extent necessary and sufficient to establish and
preserve its maximum rights under applicable copyright laws, to the extent
required by applicable law.
          (d) Each Grantor shall notify the Collateral Agent promptly if it
knows that any Patent, Trademark or Copyright material to the conduct of its
business has or is



--------------------------------------------------------------------------------



 



25

likely to become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development (including the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, United States Copyright Office or any court or
similar office of any country) regarding such Grantor’s ownership of any such
Patent, Trademark or Copyright, its right to register the same, or its right to
keep and maintain the same.
          (e) If any Grantor, either itself or through any agent, employee,
licensee or designee, files an application for any Patent, Trademark or
Copyright (or for the registration of any Trademark or Copyright) with the
United States Patent and Trademark Office, United States Copyright Office or any
office or agency in any political subdivision of the United States, the Grantor
shall so notify the Collateral Agent, and, upon request of the Collateral Agent,
shall execute and deliver any and all agreements, instruments, documents and
papers as the Collateral Agent may reasonably request to evidence the Security
Interest in such Patent, Trademark or Copyright, and each Grantor hereby
appoints the Collateral Agent as its attorney-in-fact to execute and file such
writings for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed.
          (f) Each Grantor will take all necessary steps that are consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States, to maintain and pursue each material
application relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
any Grantor’s business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.
          (g) In the event that any Grantor knows or has reason to believe that
any Article 9 Collateral consisting of a Patent, Trademark or Copyright material
to the conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third person, such Grantor promptly shall notify
the Collateral Agent and shall, if consistent with good business judgment,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions, if consistent with good business judgment, as are reasonably
appropriate under the circumstances to protect such Article 9 Collateral.
          (h) Upon the occurrence and during the continuance of an Event of
Default, upon the reasonable request of the Collateral Agent, each Grantor shall
use its best efforts to obtain all requisite consents or approvals by the
licensor of each Copyright License, Patent License or Trademark License, and
each other material License, to effect the assignment of all such Grantor’s
right, title and interest thereunder to the Collateral Agent, for the ratable
benefit of the Secured Parties, or its designee.



--------------------------------------------------------------------------------



 



26

ARTICLE V
Remedies
          SECTION 5.01. Remedies Upon Default. Upon the occurrence and during
the continuance of an Event of Default, each Grantor agrees to deliver each item
of Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantor to the Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained), and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the requirements of applicable
law, including any applicable healthcare laws, to sell or otherwise dispose of
all or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate. The Collateral Agent
shall be authorized at any such sale (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Grantor, and
each Grantor hereby waives (to the extent permitted by law) all rights of
redemption, stay and appraisal which such Grantor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.
          The Collateral Agent shall give each applicable Grantor 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the



--------------------------------------------------------------------------------



 



27

Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by applicable law), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. To the fullest extent
permitted under applicable law, any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.
          SECTION 5.02. Application of Proceeds. Subject to the terms of any
Pari Passu Intercreditor Agreement, if an Event of Default shall have occurred
and is continuing, the Collateral Agent shall apply the proceeds of any
collection, sale, foreclosure or other realization upon any Collateral,
including any Collateral consisting of cash, as follows:
   FIRST, to the payment of all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent, the Collateral Agent or any other
Representative (in their respective capacities as such hereunder or under any
other Loan Document or any Pari Passu Agreement, as applicable) in connection
with such collection, sale, foreclosure or realization or otherwise in
connection with this Agreement, any other Loan



--------------------------------------------------------------------------------



 



28

Document, any Pari Passu Agreement or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent and/or the Collateral
Agent hereunder or under any other Loan Document on behalf of any Grantor and
any other reasonable out-of-pocket costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other Loan Document
or any Pari Passu Agreement, as applicable;
   SECOND, to the payment in full of Unfunded Advances/Participations (the
amounts so applied to be distributed between or among the Administrative Agent,
the Swingline Lender and any Issuing Bank pro rata in accordance with the
amounts of Unfunded Advances/Participations owed to them on the date of any such
distribution);
   THIRD, to the payment in full of all other Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Obligations owed to them on the date of any such
distribution);
   FOURTH, to the Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
          SECTION 5.03. Grant of License to Use Intellectual Property. For the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors), to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
by the Collateral Agent may be exercised, at the option of the Collateral Agent,
and shall be effective only upon the occurrence and during the continuation of
an Event of Default; provided, however, that any license, sublicense or other
transaction entered into by the Collateral Agent in accordance herewith shall be
binding upon each Grantor notwithstanding any subsequent cure of an Event of
Default.
          SECTION 5.04. Securities Act, Etc. In view of the position of the
Grantors in relation to the Pledged Collateral, or because of other current or
future



--------------------------------------------------------------------------------



 



29

circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state securities laws or similar laws analogous in purpose
or effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (a) to the fullest extent permitted by
applicable Federal Securities Laws, may proceed to make such a sale whether or
not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a limited number of potential
purchasers (including a single potential purchaser) to effect such sale. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached. The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.
ARTICLE VI
Indemnity, Subrogation and Subordination
          SECTION 6.01. Indemnity and Subrogation. In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 6.03), the Borrower agrees that (a) in the event a
payment shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any



--------------------------------------------------------------------------------



 



30

Secured Party, the Borrower shall indemnify such Guarantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.
          SECTION 6.02. Contribution and Subrogation. Each Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation, or assets of any other Guarantor shall be sold pursuant to any
Security Document to satisfy any Obligation owed to any Secured Party, and such
other Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified
by the Borrower as provided in Section 6.01, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to (i) the amount of such
payment or (ii) the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the Closing
Date and the denominator shall be the aggregate net worth of all the Guarantors
on the Closing Date (or, in the case of any Guarantor becoming a party hereto
after the Closing Date, the date on which such party became a Guarantor
hereunder). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 to the extent of such payment.
          SECTION 6.03. Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 6.01 and
6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the payment in full
in cash of the Obligations (other than contingent indemnification obligations
for which no claim has been made). No failure on the part of the Borrower or any
Guarantor to make the payments required by Sections 6.01 and 6.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of its
obligations hereunder.
          (b) The Borrower and each Guarantor hereby agree that all Indebtedness
and other monetary obligations owed by it to the Borrower or any Subsidiary
shall be fully subordinated to the payment in full in cash of the Obligations;
provided that, as long as no Event of Default shall have occurred and be
continuing, nothing in this Section 6.03(b) shall prohibit any payments or
distributions permitted by the Credit Agreement.
ARTICLE VII
Miscellaneous
          SECTION 7.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it in care of the
Borrower as provided in Section 9.01 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



31
               SECTION 7.02. Security Interest Absolute. All rights of the
Collateral Agent hereunder, the Security Interest, the grant of a security
interest in the Pledged Collateral and all obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any Pari Passu
Agreement, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument relating to the foregoing, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement.
               SECTION 7.03. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders, the Issuing Bank and the
other Secured Parties and shall survive the execution and delivery of the Loan
Documents and of any Pari Passu Agreement in connection with any Series of Pari
Passu Debt and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any Lender, any Issuing Bank or any
other Secured Party or on their behalf and notwithstanding that the Collateral
Agent, any Issuing Bank, any Lender or any other Secured Party may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended under the Credit Agreement or any Pari Passu
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any Pari Passu Debt, or any fee or any
other amount payable under any Loan Document or any Pari Passu Agreement is
outstanding and unpaid or the aggregate L/C Exposure does not equal zero (except
for outstanding Letters of Credit subject to arrangements satisfactory to the
Administrative Agent and the Issuing Bank) and so long as the Commitments have
not expired or terminated.
               SECTION 7.04. Binding Effect; Several Agreement. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Collateral Agent
and a counterpart hereof shall have been executed on behalf of the Collateral
Agent, and thereafter shall be binding upon such Loan Party and the Collateral
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such Loan Party, the Collateral Agent and the other Secured
Parties and their respective successors and permitted assigns, except that no
Loan Party shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated or permitted by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,



--------------------------------------------------------------------------------



 



32

supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.
               SECTION 7.05. Successors and Assigns. Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and permitted assigns of such party; and all
covenants, promises and agreements by or on behalf of any Grantor or the
Collateral Agent that are contained in this Agreement shall bind and inure to
the benefit of their respective successors and permitted assigns.
               SECTION 7.06. Collateral Agent’s Fees and Expenses;
Indemnification. (a) The parties hereto agree that the Collateral Agent shall be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 9.05 of the Credit Agreement.
               (b) Without limitation or duplication of its indemnification
obligations under the other Loan Documents or any Pari Passu Agreement, each
Grantor jointly and severally agrees to indemnify the Collateral Agent and the
other Indemnitees against, and hold each Indemnitee harmless from, any and all
actual losses, claims, damages, liabilities, penalties and related reasonable
out of pocket expenses, including the reasonable fees, charges and disbursements
of one counsel in each relevant jurisdiction (and any such additional counsel,
if necessary, as a result of actual or potential conflicts of interest) for all
Indemnitees, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of, the execution, delivery or
performance of this Agreement or any agreement or instrument contemplated hereby
or any claim, litigation, investigation or proceeding relating to any of the
foregoing or to the Collateral, regardless of whether any Indemnitee is a party
thereto or whether initiated by a third party or by a Loan Party or any
Affiliate thereof; provided, however, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, penalties or related expenses are determined by a court of
competent jurisdiction by final judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee. To the extent permitted by
applicable law, neither any Grantor nor the Collateral Agent nor any Indemnitee
shall assert, and each hereby waives any claim against any Indemnitee, any
Grantor and the Collateral Agent, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of proceeds thereof.
               (c) Any such amounts payable as provided hereunder or under any
Pari Passu Agreement shall be additional Obligations secured hereby and by the
other Security Documents. The provisions of this Section 7.06 shall remain
operative and in full force and effect regardless of the termination of this
Agreement, any other Loan Document or any Pari Passu Agreement, the consummation
of the transactions contemplated hereby, the repayment of any of the
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement, any other Loan Document or any Pari Passu Agreement, or any
investigation made by or on behalf of the Collateral



--------------------------------------------------------------------------------



 



33

Agent or any other Secured Party. All amounts due under this Section 7.06 shall
be payable within 30 days after written demand therefor and shall bear interest,
on and from the date of demand, at the rate specified in Section 2.06(a) of the
Credit Agreement.
               SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Each
Grantor hereby appoints the Collateral Agent as the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Collateral Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (provided, that to the extent written notice is not required hereunder,
the Collateral Agent shall use commercially reasonable efforts to provide notice
to such Grantor, though its rights hereunder are not conditioned thereon) (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof, (b) upon three Business Days’ prior written notice to such
Grantor, to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral, (c) to sign the name of
any Grantor on any invoice or bill of lading relating to any of the Collateral,
(d) upon three Business Days’ prior written notice to such Grantor, to send
verifications of Accounts Receivable to any Account Debtor, (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral, (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral, (g) upon three Business Days’ prior
written notice to such Grantor, to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Collateral Agent, and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement in accordance with
its terms, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided, however, that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence,
wilful misconduct or bad faith.
               SECTION 7.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



 



34

               SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the
Collateral Agent, the Administrative Agent, any Issuing Bank, any Lender or any
other Secured Party in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver hereof or thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent, the Administrative Agent, the Issuing
Banks, the Lenders and the other Secured Parties hereunder and under the other
Loan Documents and any Pari Passu Agreements are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or any Pari Passu Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 7.09, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.
No notice or demand on any Loan Party in any case shall entitle any Loan Party
to any other or further notice or demand in similar or other circumstances.
               (b) Subject to the terms of any Pari Passu Intercreditor
Agreement, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent (acting at the direction, or with the
consent, of the Required Lenders) and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.08 of the Credit Agreement.
               (c) So long as permitted by the Loan Documents and the Pari Passu
Agreements then in effect, the Borrower may from time to time designate
Indebtedness and other obligations at the time of the assumption or incurrence
thereof to be secured on a pari passu basis with the then outstanding
Obligations as Pari Passu Debt Obligations hereunder by delivering to the
Collateral Agent and each Representative a certificate signed by a Financial
Officer of the Borrower (i) identifying the Indebtedness and other obligations
so designated and the aggregate principal amount or face amount thereof,
(ii) stating that such Indebtedness and other obligations are designated as Pari
Passu Debt Obligations for purposes hereof, (iii) representing that such
designation of such Indebtedness and other obligations as Pari Passu Debt
Obligations complies with the terms of the Loan Documents and the Pari Passu
Agreements then outstanding and (iv) specifying the name and address of the
Representative for such Indebtedness and other obligations. Upon such delivery,
the Collateral Agent shall act hereunder for the benefit of all Secured Parties,
including any Secured Parties that hold any Pari Passu Debt Obligations so
designated.
               SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY



--------------------------------------------------------------------------------



 



35

APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.
               SECTION 7.11. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
               SECTION 7.12. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 7.04. Delivery of an executed signature page to this Agreement by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.
               SECTION 7.13. Headings. Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.
               SECTION 7.14. Jurisdiction; Consent to Service of Process.
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America, sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided



--------------------------------------------------------------------------------



 



36

by law. Nothing in this Agreement or any other Loan Document shall affect any
right that the Collateral Agent, the Administrative Agent, any Issuing Bank or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Grantor or its properties in
the courts of any jurisdiction.
               (b) Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (a) of this
Section 7.14. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
               (c) Each of the parties hereto hereby irrevocably consents to
service of process in the manner provided for notices in Section 7.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
               SECTION 7.15. Termination or Release. (a) This Agreement, the
guarantees made herein, the Security Interest, the pledge of the Pledged
Collateral and all other security interests granted hereby shall automatically
terminate and be released when all the Obligations (other than contingent
indemnification obligations for which no claim has been made) have been paid in
full in cash and the Lenders and Pari Passu Secured Parties have no further
commitment to lend under the Credit Agreement or the Pari Passu Agreements,
respectively, the aggregate L/C Exposure has been reduced to zero (or the only
outstanding Letters of Credit have become subject to arrangements reasonably
satisfactory to the Administrative Agent and the Issuing Bank) and the Issuing
Banks have no further obligations to issue Letters of Credit under the Credit
Agreement.
               (b) A Subsidiary Guarantor shall automatically be released from
its obligations hereunder and the Security Interests created hereunder in the
Collateral of such Subsidiary Guarantor shall be automatically released upon the
consummation of any transaction permitted by the Credit Agreement and the other
Pari Passu Agreements (or consented to in writing pursuant to Section 9.08 of
the Credit Agreement and the analogous provision of any Pari Passu Agreement) as
a result of which such Subsidiary Guarantor ceases to be a Subsidiary, or in
accordance with Section 9.09(c) of the Credit Agreement and the analogous
provision of any Pari Passu Agreement.
               (c) Upon any sale or other transfer by any Grantor of any
Collateral that is permitted under the Credit Agreement and the other Pari Passu
Agreements to any person that is not the Borrower or a Guarantor (including any
Permitted Receivables Transaction or Permitted Securitization Transaction), or,
upon the effectiveness of any written consent to the release of the Security
Interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement and the analogous provision of the Pari Passu Agreements, the Security
Interest in such Collateral shall be automatically released.



--------------------------------------------------------------------------------



 



37

               (d) Upon notification by the Borrower to the Collateral Agent
that a Subsidiary Guarantor is a Non-Significant Subsidiary, and would not be
required to become a Guarantor in accordance with the Credit Agreement or any
Pari Passu Agreement, the Collateral Agent shall release the obligations of such
Subsidiary hereunder and the Security Interests created hereunder in the
Collateral of such Subsidiary Guarantor.
               (e) In connection with any termination or release pursuant to
paragraph (a), (b) or (c) above, the Collateral Agent shall promptly execute and
deliver to any Grantor, at such Grantor’s expense, all Uniform Commercial Code
termination statements and similar documents that such Grantor shall reasonably
request to evidence such termination or release, and all assignments or other
instruments of transfer as may be necessary to reassign to such Grantor all
rights, titles and interests in any relevant Intellectual Property as may have
been assigned to the Collateral Agent and/or its designees, subject to any
disposition thereof that may have been made by the Collateral Agent and/or its
designees in accordance with the terms of this Agreement, and all rights and
license granted to the Collateral Agent and/or its designees in or to any such
Intellectual Property pursuant to this Agreement shall automatically and
immediately terminate and all rights shall automatically and immediately revert
to such Grantor. Any execution and delivery of documents pursuant to this
Section 7.15 shall be without recourse to or representation or warranty by the
Collateral Agent or any Secured Party. Without limiting the provisions of
Section 7.06, the Borrower shall reimburse the Collateral Agent upon demand for
all costs and out of pocket expenses, including the reasonable fees, charges and
expenses of counsel, incurred by it in connection with any action contemplated
by this Section 7.15.
               SECTION 7.16. Additional Subsidiaries. Any Subsidiary that is
required to become a party hereto pursuant to Section 5.12 of the Credit
Agreement or the analogous provision of any Pari Passu Agreement shall enter
into this Agreement as a Subsidiary Guarantor and a Grantor upon becoming such a
Subsidiary. Upon execution and delivery by the Collateral Agent and such
Subsidiary of a supplement in the form of Exhibit A hereto, such Subsidiary
shall become a Subsidiary Guarantor and a Grantor hereunder with the same force
and effect as if originally named as a Subsidiary Guarantor and a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.
               SECTION 7.17. Right of Setoff. If an Event of Default shall have
occurred and is continuing, each Secured Party and its Affiliates hereby are
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all Collateral (including any deposits
(general or special, time or demand, provisional or final (other than tax
accounts, trust accounts or payroll accounts))) at any time held and other
obligations at any time owing by such Secured Party or any of its Affiliates to
or for the credit or the account of any Grantor against any and all of the
obligations of such Grantor now or hereafter existing under this Agreement, the
other Loan Documents and any Pari Passu Agreements held by such Secured Party,
provided



--------------------------------------------------------------------------------



 



38

that at such time such obligations are due or payable. The rights of each
Secured Party and its Affiliates under this Section 7.17 are in addition to
other rights and remedies (including other rights of setoff) which such Secured
Party or its Affiliates may have. The applicable Secured Party shall notify such
Grantor and the Collateral Agent of any such setoff and application made by such
Secured Party, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



Schedule I to the Guarantee and
Collateral Agreement
EXACT LEGAL NAMES AND OTHER INFORMATION

                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
1.
  Centre Hospital Corporation   AL     245-901     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Cherokee Medical Center
400 Northwood Drive
Centre, AL 35960

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
2.
  Foley Hospital Corporation   AL     208-366     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   South Baldwin Regional Medical Center
1613 North McKenzie Street
Foley, AL 36535

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
3.
  Fort Payne Hospital Corporation   AL     245-903     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   DeKalb Regional Medical Center
200 Medical Center Drive
P. O. Box 680778
Fort Payne, AL 35968

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
4.
  Greenville Hospital Corporation   AL     168-429     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   L.V. Stabler Memorial Hospital
29 L.V. Stabler Drive
Greenville, AL 36037

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
5.
  QHG of Enterprise, Inc.   AL     176-166     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Medical Center Enterprise
400 North Edwards Street
Enterprise, AL 36330

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
6.
  Forrest City Arkansas Hospital Company, LLC   AR     800076780     Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Forrest City Medical Center
1601 Newcastle Road
Forrest City, AR 72336

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
7.
  Forrest City Clinic Company, LLC   AR     800094406     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   PPSI
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
8.
  Forrest City Hospital Corporation   AR     800076787     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
9.
  MCSA, L.L.C.   AR     100129761     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Medical Center of South Arkansas
700 W. Grove Street
El Dorado, AR 71730

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
10.
  Phillips Hospital Corporation   AR     100208457     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Helena Regional Medical Center
1801 Martin Luther King
Drive / PO Box 788
Helena , AR 72342

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
11.
  QHG of Springdale, Inc.   AR     100163444     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
12.
  Triad-El Dorado, Inc.   AR     100129067     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
13.
  Payson Hospital Corporation   AZ     0808024-0     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Payson Regional Medical Center
807 South Ponderosa
Payson, AZ 85541

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
14.
  Abilene Hospital, LLC   DE     3561884     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
15.
  Abilene Merger, LLC   DE     3561879     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
16.
  Arizona DH, LLC   DE     3249754     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
17.
  Berwick Hospital Company, LLC   DE     4447833     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Berwick Hospital Center
701 East 16th Street
Berwick, PA 18603

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
18.
  BH Trans Company, LLC   DE     4447835     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
19.
  Birmingham Holdings II, LLC   DE     4559514     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
20.
  Birmingham Holdings, LLC   DE     4014204     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
21.
  Bluefield Holdings, LLC   DE     4812809     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
22.
  Bluefield Hospital Company, LLC   DE     4812810     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Bluefield Regional Medical Center
500 Cherry St.
Bluefield, WV 24701

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
23.
  Bluffton Health System, LLC   DE     3089523     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Bluffton Regional Medical Center
303 S. Main Street
Bluffton, IN 46714

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
24.
  Brownwood Hospital, L.P.   DE     2967928     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Brownwood Regional Medical Center
1501 Burnet Drive
Brownwood, TX 76801

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
25.
  Brownwood Medical Center, LLC   DE     2964283     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
26.
  Carlsbad Medical Center, LLC   DE     2964276     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Carlsbad Medical Center
2430 W. Pierce
Carlsbad, NM 88220

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
27.
  CHHS Holdings, LLC   DE     3914324     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
28.
  CHS Kentucky Holdings, LLC   DE     4474752     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
29.
  CHS Pennsylvania Holdings, LLC   DE     4474748     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
30.
  CHS Virginia Holdings, LLC   DE     4474750     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
31.
  CHS Washington Holdings, LLC   DE     4593658     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
32.
  CHS/Community Health Systems, Inc.   DE     2057824     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
33.
  Claremore Regional Hospital, LLC   DE     2955684     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Claremore Regional Hospital
1202 N. Muskogee Place
Claremore, OK 74017

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
34.
  Clarksville Holdings, LLC   DE     4014187     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
35.
  Cleveland Regional Medical Center, L.P.   DE     2364708     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Cleveland Regional Medical Center
300 E. Crockett
Cleveland, TX 77327

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
36.
  Cleveland Tennessee Hospital Company, LLC   DE     4589625     Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   SkyRidge Medical Center
2305 Chambliss Avenue
Cleveland, TN 37311

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
37.
  College Station Hospital, L.P.   DE     2967943     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   College Station Medical Center
1604 Rock Prairie Road
College Station, TX 77840

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
38.
  College Station Medical Center, LLC   DE     2964215     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
39.
  College Station Merger, LLC   DE     3000998     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
40.
  Community GP Corp.   DE     2642128     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
41.
  Community Health Investment Company, LLC   DE     2066922     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
42.
  Community Health Systems, Inc.   DE     2631063     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
43.
  Community LP Corp.   DE     2642129     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
44.
  CP Hospital GP, LLC   DE     4072307     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
45.
  CPLP, LLC   DE     4072308     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
46.
  Crestwood Hospital LP, LLC   DE     2964362     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
47.
  Crestwood Hospital, LLC   DE     3000931     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
48.
  CSMC, LLC   DE     2964231     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
49.
  CSRA Holdings, LLC   DE     4180039     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
50.
  Deaconess Holdings, LLC   DE     2575694     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
51.
  Deaconess Hospital Holdings, LLC   DE     3931158     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
52.
  Desert Hospital Holdings, LLC   DE     4272332     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
53.
  Detar Hospital, LLC   DE     2947802     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
54.
  DHFW Holdings, LLC   DE     4562267     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
55.
  DHSC, LLC   DE     3973263     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Affinity Medical Center
875 Eighth Street, NE
Massillon, OH 44648

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
56.
  Dukes Health System, LLC   DE     3575662     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Dukes Memorial Hospital
275 West 12th Street
Peru, IN 46970-1698

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
57.
  Fallbrook Hospital Corporation   DE     2921444     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Fallbrook Hospital
624 East Elder
Fallbrook, CA 92028

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
58.
  Gadsden Regional Medical Center, LLC   DE     4275573     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Gadsden Regional Medical Center
1007 Goodyear Avenue
Gadsden, AL 35903

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
59.
  GRMC Holdings, LLC   DE     4272335     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   5800 Tennyson Parkway
Plano, Texas 75024
 
                       
60.
  Hallmark Healthcare Company, LLC   DE     924764     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
61.
  Hobbs Medco, LLC   DE     3000933     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
62.
  Hospital of Barstow, Inc.   DE     2318485     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Barstow Community Hospital
555 South 7th Street
Barstow, CA 92311

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
63.
  Kirksville Hospital Company, LLC   DE     4447853     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
64.
  Lancaster Hospital Corporation   DE     2436981     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Ponca City Medical Center
1900 North 14th Street
Ponca City, OK 74601

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
65.
  Las Cruces Medical Center, LLC   DE     3306969     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   MountainView Regional Medical Center
4311 East Lohman Avenue
Las Cruces, NM 88011

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
66.
  Lea Regional Hospital, LLC   DE     2964402     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Lea Regional Medical Center
5419 N. Lovington Hwy
Hobbs, NM 88240

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
67.
  Longview Merger, LLC   DE     3000918     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
68.
  LRH, LLC   DE     2964430     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
69.
  Lutheran Health Network of Indiana, LLC   DE     2964221     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
70.
  Massillon Community Health System LLC   DE     35755701     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
71.
  Massillon Health System LLC   DE     2662406     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
72.
  Massillon Holdings, LLC   DE     4688840     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
73.
  McKenzie Tennessee Hospital Company, LLC   DE     4455045     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   McKenzie Regional Hospital
161 Hospital Dr. McKenzie,
TN 38201

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
74.
  Medical Center of Brownwood, LLC   DE     2964442     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
75.
  Merger Legacy Holdings, LLC   DE     4754964     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
76.
  MMC of Nevada, LLC   DE     3540578     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Mesa View Regional Hospital
1299 Bertha Howe Avenue
Mesquite, NV 89027

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
77.
  Moberly Hospital Company, LLC   DE     4447851     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Moberly Regional Medical Center
1515 Union Avenue
Moberly, MO 65270

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
78.
  MWMC Holdings, LLC   DE     4259348     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
79.
  National Healthcare of Leesville, Inc.   DE     2101020     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Byrd Regional Hospital
1020 Fertitta Blvd.
Leesville, LA 71446

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
80.
  National Healthcare of
Mt. Vernon, Inc.   DE     2063507     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Crossroads Community Hospital
#8 Doctor’s Park Road
Mt. Vernon, IL 62864

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
81.
  National Healthcare of Newport, Inc.   DE     2062708     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Harris Hospital
1205 McLain
Newport, AR 72112

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
82.
  Navarro Hospital, L.P.   DE     2964396     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Navarro Regional Hospital
3201 W. Highway 22
Corsicana, TX 75110

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
83.
  Navarro Regional, LLC   DE     2964393     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
84.
  Northampton Hospital Company, LLC   DE     4442353     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Easton Hospital
250 South 21st Street
Easton, PA 18042-3892

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
85.
  Northwest Hospital, LLC   DE     2964436     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Northwest Medical Center
6200 N. LaCholla Blvd.
Tucson, AZ 85741

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
86.
  NOV Holdings, LLC   DE     4272333     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
87.
  NRH, LLC   DE     2964428     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
88.
  Oro Valley Hospital, LLC   DE     3575660     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Oro Valley Hospital
1551 E. Tangerine Road
Oro Valley, AZ 85755

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
89.
  Palmer-Wasilla Health System, LLC   DE     2964382     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
90.
  Pennsylvania Hospital Company, LLC   DE     3657509     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
91.
  Phoenixville Hospital Company, LLC   DE     3796044     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Phoenixville Hospital
140 Nutt Road
Phoenixville, PA 19460

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
92.
  Pottstown Hospital Company, LLC   DE     3657514     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Pottstown Memorial Medical Center
1600 East High Street
Pottstown, PA 19464

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
93.
  QHG Georgia Holdings II, LLC   DE     4754966     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
94.
  QHG of Bluffton Company, LLC   DE     4474767     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
95.
  QHG of Fort Wayne Company, LLC   DE     4474773     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
96.
  QHG of Warsaw Company, LLC   DE     4474770     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
97.
  Quorum Health Resources, LLC   DE     2908225     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
98.
  Regional Hospital of Longview, LLC   DE     2964549     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
99.
  Ruston Hospital Corporation   DE     4270743     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
100.
  Ruston Louisiana Hospital Company, LLC   DE     4270657     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Northern Louisiana Medical Center
401 East Vaughn Avenue
Ruston, LA 71270

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
101.
  SACMC, LLC   DE     2964570     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
102.
  San Angelo Community Medical Center, LLC   DE     2964587     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
103.
  San Angelo Medical, LLC   DE     3001078     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
104.
  Siloam Springs Arkansas Hospital
Company, LLC   DE     4617628     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Siloam Springs Memorial Hospital
205 E. Jefferson Street
Siloam Springs, AR 72761

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
105.
  Siloam Springs Holdings, LLC   DE     4617627     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
106.
  Southern Texas Medical Center, LLC   DE     3001009     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
107.
  Spokane Valley Washington Hospital
Company, LLC   DE     4447178     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Valley Hospital and Medical Center
12606 East Mission Avenue
Spokane Valley, WA 99216

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
108.
  Spokane Washington Hospital Company, LLC   DE     4436798     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Deaconess Medical Center
800 W. 5th Avenue
Spokane, WA 99204

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
109.
  Tennyson Holdings, LLC   DE     4075793     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
110.
  Triad Healthcare Corporation   DE     3035153     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
111.
  Triad Holdings III, LLC   DE     3037153     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
112.
  Triad Holdings IV, LLC   DE     2984727     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
113.
  Triad Holdings V, LLC   DE     2226797     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
114.
  Triad Nevada Holdings, LLC   DE     4474764     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
115.
  Triad of Alabama, LLC   DE     2964867     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Flowers Hospital
4370 West Main Street
Dothan, AL 36305

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
116.
  Triad of Oregon, LLC   DE     2969100     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
117.
  Triad-ARMC, LLC   DE     3561894     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
118.
  Triad-Denton Hospital GP, LLC   DE     3249751     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
119.
  Triad-Denton Hospital, L.P.   DE     3249752     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
120.
  Triad-Navarro Regional Hospital
Subsidiary, LLC   DE     3036964     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
121.
  VHC Medical, LLC   DE     3001003     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
122.
  Vicksburg Healthcare, LLC   DE     2939229     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   River Region Health System
2100 Highway 61 North
Vicksburg, MS 39183

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
123.
  Victoria Hospital, LLC   DE     2948658     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
124.
  Victoria of Texas, L.P.   DE     2949026     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   DeTar Hospital North
101 Medical Drive
Victoria, TX 77904

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
125.
  Warren Ohio Hospital Company, LLC   DE     4856127     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Trumball Memorial Hospital
1350 E. Market St.
Warren, OH 44483

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
126.
  Warren Ohio Rehab Hospital Company, LLC   DE     4856131     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Hillside Rehabilitation Hospital
8747 Squires Lane
Warren, OH 44484

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
127.
  Watsonville Hospital Corporation   DE     2872860     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Watsonville Community Hospital
75 Nielson Street
Watsonville, CA 95076

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
128.
  Webb Hospital Corporation   DE     3695172     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
129.
  Webb Hospital Holdings, LLC   DE     3695131     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
130.
  Wesley Health System, LLC   DE     2770969     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Wesley Medical Center
5001 Hardy Street
Hattiesburg, MS 39402

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
131.
  West Grove Hospital Company, LLC   DE     4442356     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Jennersville Regional Hospital
1015 West Baltimore Pike
West Grove, PA 19390

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
132.
  WHMC, LLC   DE     2964658     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
133.
  Wilkes-Barre Behavioral Hospital Company., LLC   DE     4617621     Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   562 Wyoming Avenue
Kingston, PA 18704

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
134.
  Wilkes-Barre Holdings, LLC   DE     4617617     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
135.
  Wilkes-Barre Hospital Company, LLC   DE     4617619     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Wilkes-Barre General Hospital
575 North River Street
Wilkes-Barre, PA 18764

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
136.
  Women & Children’s Hospital, LLC   DE     2964655     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Women & Children’s Hospital
4200 Nelson Road
Lake Charles, LA 70605

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
137.
  Woodland Heights Medical Center, LLC   DE     2964611     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
138.
  Woodward Health System, LLC   DE     2964411     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Woodward Regional Hospital
900 17th Street
Woodward, OK 73801

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
139.
  Youngstown Ohio Hospital Company, LLC   DE     4848328     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Northside Medical Center
500 Gypsy Lane
Youngstown, OH 44504

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
140.
  QHG Georgia Holdings, Inc.   GA     K815327     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
141.
  QHG Georgia, LP   GA     K815977     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
142.
  Anna Hospital Corporation   IL     61552979     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Union County Hospital
517 North Main
Anna, IL 62906

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
143.
  Galesburg Hospital Corporation   IL     63372153     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Galesburg Cottage Hospital
695 N. Kellogg St.
Galesburg, IL 61401

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
144.
  Granite City Hospital Corporation   IL     61746633     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
145.
  Granite City Illinois Hospital
Company, LLC   IL     585904     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Gateway Regional Medical Center
2100 Madison Avenue
Granite City, IL 62040

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
146.
  Marion Hospital Corporation   IL     58955876     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Heartland Regional Medical Center
3333 West DeYoung
Marion, IL 62959

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
147.
  Red Bud Hospital Corporation   IL     61627014     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
148.
  Red Bud Illinois Hospital Company, LLC   IL     556424     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Red Bud Regional Hospital
325 Spring Street
Red Bud, IL 62278

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
149.
  Waukegan Hospital Corporation   IL     64625918     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
150.
  Waukegan Illinois Hospital Company, LLC   IL     1715232     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Vista Medical Center
(includes East and West)
1324 N. Sheridan Road
Waukegan, IL 60085

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
151.
  Frankfort Health Partner, Inc.   IN     1997030055     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
152.
  QHG of Clinton County, Inc.   IN     1997020547     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
153.
  Hospital of Fulton, Inc.   KY     299733     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Parkway Regional Hospital
2000 Holiday Lane (P.O. Box 866)
Fulton, KY 42041

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
154.
  Hospital of Louisa, Inc.   KY     314079     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Three Rivers Medical Center
2483 Highway 644 (P.O. Box 769)
Louisa, KY 41230

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
155.
  Jackson Hospital Corporation   KY     402625     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Kentucky River Medical Center
540 Jetts Drive
Jackson, KY 41339

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
156.
  QHG of Forrest County, Inc.   MS     644555     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
157.
  QHG of Hattiesburg, Inc.   MS     644553     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
158.
  River Region Medical Corporation   MS     631781     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
159.
  Williamston Hospital Corporation   NC     466901     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Martin General Hospital
310 S. McCaskey Road
Williamston, NC 27892

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
160.
  Salem Hospital Corporation   NJ     100863665     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   The Memorial Hospital of Salem County
310 Woodstown Road
Salem, NJ 08079

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
161.
  Deming Hospital Corporation   NM     1773365     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Mimbres Memorial Hospital
900 W. Ash Street
Deming, NM 88030

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
162.
  Roswell Hospital Corporation   NM     1913540     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Eastern New Mexico Medical Center
405 West Country Club Road
Roswell, NM 88201

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
163.
  San Miguel Hospital Corporation   NM     2027670     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Alta Vista Regional Hospital
104 Legion Drive
Las Vegas, NM 87701

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
164.
  NC-DSH, LLC   NV     C11431-1993     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
165.
  QHG of Barberton, Inc.   OH     949250     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
166.
  QHG of Massillon, Inc.   OH     949249     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
167.
  Kay County Hospital Corporation   OK     1912092200     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
168.
  Kay County Oklahoma Hospital Company, LLC   OK     3512092198     Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Ponca City Medical Center
1900 North 14th Street
Ponca City, OK 74601

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
169.
  SouthCrest, L.L.C.   OK     3500580138     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
170.
  Triad-South Tulsa Hospital Company, Inc.   OK     1900579084     Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
171.
  Clinton Hospital Corporation   PA     3049114     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Lock Haven Hospital
24 Cree Drive
Lock Haven, PA 17745-2699

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
172.
  Coatesville Hospital Corporation   PA     2987105     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Brandywine Hospital
201 Reeceville Rd.
Coatesville, PA 19320

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
173.
  QHG of South Carolina, Inc.   SC   Do not issue   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Carolinas Hospital System
805 Pamplico Hwy
Florence, SC 29505

Marion Regional Hospital
2829 East Hwy 76
Mullins, SC 29574

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
174.
  QHG of Spartanburg, Inc.   SC   Do not issue   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
175.
  Brownsville Hospital Corporation   TN     435829     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Haywood Park Community Hospital
2545 N. Washington Ave.
Brownsville, TN 38012

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
176.
  Cleveland Hospital Corporation   TN     289046     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
177.
  Dyersburg Hospital Corporation   TN     435828     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Dyersburg Regional Medical Center
400 Tickle Street
Dyersburg, TN 38024

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
178.
  Hospital of Morristown, Inc.   TN     264618     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Lakeway Regional Hospital
726 McFarland Street
Morristown, TN 37814

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
179.
  Jackson Hospital Corporation   TN     435834     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
180.
  Lakeway Hospital Corporation   TN     278113     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
181.
  Lexington Hospital Corporation   TN     435830     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Henderson County Community Hospital
200 West Church St.
Lexington, TN 38351

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
182.
  Martin Hospital Corporation   TN     435833     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Volunteer Community Hospital
161 Mt. Pelia Road
Martin, TN 38237

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
183.
  McNairy Hospital Corporation   TN     435832     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   McNairy Regional Hospital
705 Poplar Ave.
Selmer, TN 38375

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
184.
  Shelbyville Hospital Corporation   TN     494640     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Heritage Medical Center
2835 Hwy 23IN
Shelbyville, TN 37160

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
185.
  Big Bend Hospital Corporation   TX     145339600     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Big Bend Regional Medical Center
2600 Highway 118 North
Alpine, TX 79830

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
186.
  Big Spring Hospital Corporation   TX     133735500     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Scenic Mountain Medical Center
1601 West Eleventh Place
Big Spring, TX 79720

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
187.
  Granbury Hospital Corporation   TX     142527600     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Lake Granbury Medical Center
1310 Paluxy Road
Granbury, TX 76048

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
188.
  Jourdanton Hospital Corporation   TX     800001865     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   South Texas Regional Medical Center
1905 Highway 97 E
Jourdanton, TX 78026

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
189.
  Weatherford Hospital Corporation   TX     800718212     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
190.
  Weatherford Texas Hospital Company, LLC   TX     800718224     Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Weatherford Regional Medical Center
713 E. Anderson Street
Weatherford, TX 76086

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
191.
  Tooele Hospital Corporation   UT     1424668-0142     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Mountain West Medical Center
2055 N. Main
Tooele, UT 84074-2794

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
192.
  Emporia Hospital Corporation   VA     0514489-4     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Southern Virginia Regional Medical Center
727 North Main Street
Emporia, VA 23847

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational   Chief Executive         Entity Name   Formation   ID’s   Office
  Accounts Receivable
193.
  Franklin Hospital Corporation   VA     0529059-8     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Southampton Memorial Hospital
100 Fairview Drive
Franklin, VA 23851

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
194.
  Russell County Medical Center, Inc.   VA     0379489-8     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
 
                       
195.
  Virginia Hospital Company, LLC   VA     S097163-2     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A

 
                       
196.
  Oak Hill Hospital Corporation   WV     46241     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Plateau Medical Center
430 Main Street
Oak Hill, WV 25901

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
 
                       
197.
  Evanston Hospital Corporation   WY     1999-000349020     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Evanston Regional Hospital
190 Arrowhead Drive
Evanston, WY 82930

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



Schedule II to the Guarantee and
Collateral Agreement
SUBSIDIARY GUARANTORS

1.   Abilene Hospital, LLC   2.   Abilene Merger, LLC   3.   Anna Hospital
Corporation   4.   Arizona DH, LLC   5.   Berwick Hospital Company, LLC   6.  
BH Trans Company, LLC   7.   Big Bend Hospital Corporation   8.   Big Spring
Hospital Corporation   9.   Birmingham Holdings, LLC   10.   Birmingham Holdings
II, LLC   11.   Bluefield Holdings, LLC   12.   Bluefield Hospital Company, LLC
  13.   Bluffton Health System LLC   14.   Brownsville Hospital Corporation  
15.   Brownwood Hospital, L.P.   16.   Brownwood Medical Center, LLC   17.  
Carlsbad Medical Center, LLC   18.   Centre Hospital Corporation   19.   CHHS
Holdings, LLC   20.   CHS Kentucky Holdings, LLC   21.   CHS Pennsylvania
Holdings, LLC   22.   CHS Virginia Holdings, LLC   23.   CHS Washington
Holdings, LLC   24.   Claremore Regional Hospital, LLC   25.   Clarksville
Holdings, LLC   26.   Cleveland Hospital Corporation   27.   Cleveland Regional
Medical Center, L.P.   28.   Cleveland Tennessee Hospital Company, LLC   29.  
Clinton Hospital Corporation   30.   Coatesville Hospital Corporation   31.  
College Station Hospital, L.P.   32.   College Station Medical Center, LLC   33.
  College Station Merger, LLC   34.   Community GP Corp.   35.   Community
Health Investment Company, LLC   36.   Community LP Corp.   37.   CP Hospital
GP, LLC   38.   CPLP, LLC   39.   Crestwood Hospital, LP, LLC   40.   Crestwood
Hospital, LLC   41.   CSMC, LLC   42.   CSRA Holdings, LLC   43.   Deaconess
Holdings, LLC   44.   Deaconess Hospital Holdings, LLC   45.   Deming Hospital
Corporation

 



--------------------------------------------------------------------------------



 



46.   Desert Hospital Holdings, LLC   47.   Detar Hospital, LLC   48.   DHSC,
LLC   49.   DHFW Holdings, LLC   50.   Dukes Health System, LLC   51.  
Dyersburg Hospital Corporation   52.   Emporia Hospital Corporation   53.  
Evanston Hospital Corporation   54.   Fallbrook Hospital Corporation   55.  
Foley Hospital Corporation   56.   Forrest City Arkansas Hospital Company, LLC  
57.   Forrest City Clinic Company, LLC   58.   Forrest City Hospital Corporation
  59.   Fort Payne Hospital Corporation   60.   Frankfort Health Partner, Inc.  
61.   Franklin Hospital Corporation   62.   Gadsden Regional Medical Center, LLC
  63.   Galesburg Hospital Corporation   64.   Granbury Hospital Corporation  
65.   Granite City Hospital Corporation   66.   Granite City Illinois Hospital
Company, LLC   67.   Greenville Hospital Corporation   68.   GRMC Holdings, LLC
  69.   Hallmark Healthcare Company, LLC   70.   Hobbs Medco, LLC   71.  
Hospital of Barstow, Inc.   72.   Hospital of Fulton, Inc.   73.   Hospital of
Louisa, Inc.   74.   Hospital of Morristown, Inc.   75.   Jackson Hospital
Corporation (KY)   76.   Jackson Hospital Corporation (TN)   77.   Jourdanton
Hospital Corporation   78.   Kay County Hospital Corporation   79.   Kay County
Oklahoma Hospital Company, LLC   80.   Kirksville Hospital Company, LLC   81.  
Lakeway Hospital Corporation   82.   Lancaster Hospital Corporation   83.   Las
Cruces Medical Center, LLC   84.   Lea Regional Hospital, LLC   85.   Lexington
Hospital Corporation   86.   Longview Merger, LLC   87.   LRH, LLC   88.  
Lutheran Health Network of Indiana, LLC   89.   Marion Hospital Corporation  
90.   Martin Hospital Corporation   91.   Massillon Community Health System LLC

 



--------------------------------------------------------------------------------



 



92.   Massillon Health System LLC   93.   Massillon Holdings, LLC   94.  
McKenzie Tennessee Hospital Company, LLC   95.   McNairy Hospital Corporation  
96.   MCSA, L.L.C.   97.   Medical Center of Brownwood, LLC   98.   Merger
Legacy Holdings, LLC   99.   MMC of Nevada, LLC   100.   Moberly Hospital
Company, LLC   101.   MWMC Holdings, LLC   102.   National Healthcare of
Leesville, Inc.   103.   National Healthcare of Mt. Vernon, Inc.   104.  
National Healthcare of Newport, Inc.   105.   Navarro Hospital, L.P.   106.  
Navarro Regional, LLC   107.   NC-DSH, LLC   108.   Northampton Hospital
Company, LLC   109.   Northwest Hospital, LLC   110.   NOV Holdings, LLC   111.
  NRH, LLC   112.   Oak Hill Hospital Corporation   113.   Oro Valley Hospital,
LLC   114.   Palmer-Wasilla Health System, LLC   115.   Payson Hospital
Corporation   116.   Pennsylvania Hospital Company, LLC   117.   Phillips
Hospital Corporation   118.   Phoenixville Hospital Company, LLC   119.  
Pottstown Hospital Company, LLC   120.   QHG Georgia Holdings, Inc.   121.   QHG
Georgia Holdings II, LLC   122.   QHG Georgia, LP   123.   QHG of Barberton,
Inc.   124.   QHG of Bluffton Company, LLC   125.   QHG of Clinton County, Inc.
  126.   QHG of Enterprise, Inc.   127.   QHG of Forrest County, Inc.   128.  
QHG of Fort Wayne Company, LLC   129.   QHG of Hattiesburg, Inc.   130.   QHG of
Massillon, Inc.   131.   QHG of South Carolina, Inc.   132.   QHG of
Spartanburg, Inc.   133.   QHG of Springdale, Inc.   134.   QHG of Warsaw
Company, LLC   135.   Quorum Health Resources, LLC   136.   Red Bud Hospital
Corporation   137.   Red Bud Illinois Hospital Company, LLC

 



--------------------------------------------------------------------------------



 



138.   Regional Hospital of Longview, LLC   139.   River Region Medical
Corporation   140.   Roswell Hospital Corporation   141.   Russell County
Medical Center, Inc.   142.   Ruston Hospital Corporation   143.   Ruston
Louisiana Hospital Company, LLC   144.   SACMC, LLC   145.   Salem Hospital
Corporation   146.   San Angelo Community Medical Center, LLC   147.   San
Angelo Medical, LLC   148.   San Miguel Hospital Corporation   149.  
Shelbyville Hospital Corporation   150.   Siloam Springs Arkansas Hospital
Company, LLC   151.   Siloam Springs Holdings, LLC   152.   SouthCrest, L.L.C.  
153.   Southern Texas Medical Center, LLC   154.   Spokane Valley Washington
Hospital Company, LLC   155.   Spokane Washington Hospital Company, LLC   156.  
Tennyson Holdings, LLC   157.   Tooele Hospital Corporation   158.   Triad
Healthcare Corporation   159.   Triad Holdings III, LLC   160.   Triad Holdings
IV, LLC   161.   Triad Holdings V, LLC   162.   Triad Nevada Holdings, LLC  
163.   Triad of Alabama, LLC   164.   Triad of Oregon, LLC   165.   Triad-ARMC,
LLC   166.   Triad-Denton Hospital GP, LLC   167.   Triad-Denton Hospital, L.P.
  168.   Triad-El Dorado, Inc.   169.   Triad-Navarro Regional Hospital
Subsidiary, LLC   170.   Triad-South Tulsa Hospital Company, Inc.   171.   VHC
Medical, LLC   172.   Vicksburg Healthcare, LLC   173.   Victoria Hospital, LLC
  174.   Victoria of Texas, L.P.   175.   Virginia Hospital Company, LLC   176.
  Warren Ohio Hospital Company, LLC   177.   Warren Ohio Rehab Hospital Company,
LLC   178.   Watsonville Hospital Corporation   179.   Waukegan Hospital
Corporation   180.   Waukegan Illinois Hospital Company, LLC   181.  
Weatherford Hospital Corporation   182.   Weatherford Texas Hospital Company,
LLC   183.   Webb Hospital Corporation

 



--------------------------------------------------------------------------------



 



184.   Webb Hospital Holdings, LLC   185.   Wesley Health System, LLC   186.  
West Grove Hospital Company, LLC   187.   WHMC, LLC   188.   Wilkes-Barre
Behavioral Hospital Company, LLC   189.   Wilkes-Barre Holdings, LLC   190.  
Wilkes-Barre Hospital Company, LLC   191.   Williamston Hospital Corporation  
192.   Women & Children’s Hospital, LLC   193.   Woodland Heights Medical
Center, LLC   194.   Woodward Health System, LLC   195.   Youngstown Ohio
Hospital Company, LLC

 



--------------------------------------------------------------------------------



 



Schedule III to the Guarantee and
Collateral Agreement
EQUITY INTERESTS
PLEDGED EQUITY SECURITIES
GUARANTORS

                                                  Number and           % of    
            Class of Equity   Certificate   Equity     Issuer   State   Owner  
Interest   Number   Interest
1.
  Centre Hospital Corporation   AL   Community Health Investment Company, LLC  
1,000 Common     2       100 %
2.
  Foley Hospital Corporation   AL   Community Health Investment Company, LLC  
1,000 Common     2       100 %
3.
  Fort Payne Hospital Corporation   AL   Community Health Investment Company,
LLC   1,000 Common     2       100 %
4.
  Greenville Hospital Corporation   AL   Community Health Investment Company,
LLC   1,000 Common     3       100 %
5.
  QHG of Enterprise, Inc.   AL   Triad Holdings V, LLC   1,000 Common     2    
  100 %
6.
  Forrest City Arkansas Hospital Company, LLC   AR   Forrest City Hospital
Corporation   100% Limited Liability Company Interest     2       100 %
7.
  Forrest City Clinic Company, LLC   AR   Forrest City Hospital Corporation  
100% Limited Liability Company Interest     1       100 %
8.
  Forrest City Hospital Corporation   AR   Community Health Investment Company,
LLC   1,000 Common     2       100 %
9.
  MCSA, L.L.C.   AR   Triad — El Dorado, Inc.   100 Units     1       100 %
10.
  Phillips Hospital Corporation   AR   Community Health Investment Company, LLC
  1,000 Common     2       100 %
11.
  QHG of Springdale, Inc.   AR   Triad Holdings V, LLC   1,000 Common     2    
  100 %
12.
  Triad-El Dorado, Inc.   AR   Triad Holdings III, LLC   1,000 Common     4    
  100 %
13.
  Payson Hospital Corporation   AZ   Community Health Investment Company, LLC  
1,000 Common     2       100 %
14.
  Abilene Hospital, LLC   DE   Abilene Merger, LLC   100% Limited Liability
Company Interest             100 %

 



--------------------------------------------------------------------------------



 



                                                  Number and           % of    
            Class of Equity   Certificate   Equity     Issuer   State   Owner  
Interest   Number   Interest
15.
  Abilene Merger, LLC   DE   Triad Holdings V, LLC   100% Limited Liability
Company Interest             100 %
16.
  Arizona DH, LLC   DE   Triad Holdings III, LLC   100% Limited Liability
Company Interest             100 %
17.
  Berwick Hospital Company, LLC   DE   Community Health Investment Company, LLC
  100 Units     1       100 %
18.
  BH Trans Company, LLC   DE   Coatesville Hospital Corporation   100 Units    
1       100 %
19.
  Birmingham Holdings II, LLC   DE   Tennyson Holdings, LLC   100 Common     1  
    100 %
20.
  Birmingham Holdings, LLC   DE   Tennyson Holdings, LLC   100% Limited
Liability Company Interest     2       100 %
21.
  Bluefield Holdings, LLC   DE   Community Health Investment Company, LLC   100
Common     1       100 %
22.
  Bluefield Hospital Company, LLC   DE   Bluefield Holdings, LLC   100 Common  
  1       100 %
23.
  Bluffton Health System, LLC   DE   Frankfort Health Partner, Inc.   1% Limited
Liability Company Interest             1 %
 
          QHG of Bluffton Company, LLC   99% Limited Liability Company Interest
            99 %
24.
  Brownwood Hospital, L.P.   DE   Brownwood Medical Center, LLC   1% General
Partner Interest             1 %
 
          Medical Center of Brownwood, LLC   99% Limited Partner Interest      
      99 %
25.
  Brownwood Medical Center, LLC   DE   Southern Texas Medical Center, LLC   100%
Limited Liability Company Interest             100 %
26.
  Carlsbad Medical Center, LLC   DE   Triad Holdings V, LLC   100% Limited
Liability Company Interest     2       100 %

 



--------------------------------------------------------------------------------



 



                                                  Number and           % of    
            Class of Equity   Certificate   Equity     Issuer   State   Owner  
Interest   Number   Interest
27.
  CHHS Holdings, LLC   DE   CHS Pennsylvania Holdings, LLC   1% Limited
Liability Company Interest     4       1 %
 
          Hallmark Healthcare Company, LLC (successor to Hallmark Healthcare
Corporation)   1% Limited Liability Company Interest     2       1 %
 
          Pennsylvania Hospital Company, LLC   98% Limited Liability Company
Interest     3       98 %
28.
  CHS Kentucky Holdings, LLC   DE   Community Health Investment Company, LLC  
100 Common     1       100 %
29.
  CHS Pennsylvania Holdings, LLC   DE   Pennsylvania Company, LLC   100 Common  
  1       100 %
30.
  CHS Virginia Holdings, LLC   DE   Virginia Hospital Company, LLC   100 Common
    1       100 %
31.
  CHS Washington Holdings, LLC   DE   Community Health Investment Company, LLC  
100 Common     1       100 %
32.
  CHS/Community Health Systems, Inc.   DE   Community Health Systems, Inc.  
1,000 Common     2       100 %
33.
  Claremore Regional Hospital, LLC   DE   Triad Holdings IV, LLC   100% Limited
Liability Company Interest     N/A       100 %
34.
  Clarksville Holdings, LLC   DE   River Region Medical Corporation   100%
Limited Liability Company Interest     N/A       100 %
35.
  Cleveland Regional Medical Center, L.P.   DE   Community GP Corp.   0.5%
General Partner Interest     N/A       0.5 %
 
          Community LP Corp.   99.5% Limited Partner Interest     N/A       99.5
%
36.
  Cleveland Tennessee Hospital Company, LLC   DE   Cleveland Hospital
Corporation   100 Common     1       100 %
37.
  College Station Hospital, L.P.   DE   College Station Medical Center, LLC   1%
General Partner Interest     N/A       1 %
 
          CSMC, LLC   99% Limited Partner Interest     N/A       99 %

 



--------------------------------------------------------------------------------



 



                                                  Number and           % of    
            Class of Equity   Certificate   Equity     Issuer   State   Owner  
Interest   Number   Interest
38.
  College Station Medical Center, LLC   DE   College Station Merger, LLC   100%
Limited Liability Company Interest     N/A       100 %
39.
  College Station Merger, LLC   DE   Tennyson Holdings, LLC   100% Limited
Liability Company Interest     N/A       100 %
40.
  Community GP Corp.   DE   Community Health Investment Company, LLC   1,000
Common     3       100 %
41.
  Community Health Investment Company, LLC   DE   CHS/Community Health Systems,
Inc.   100 Units     1       100 %
42.
  Community LP Corp.   DE   Community Health Investment Company, LLC   1,000
Common     3       100 %
43.
  CP Hospital GP, LLC   DE   Tennyson Holdings, LLC   100% Limited Liability
Company Interest     N/A       100 %
44.
  CPLP, LLC   DE   Tennyson Holdings, LLC   100% Limited Liability Company
Interest     N/A       100 %
45.
  Crestwood Hospital LP, LLC   DE   Crestwood Hospital, LLC   100% Limited
Liability Company Interest     N/A       100 %
46.
  Crestwood Hospital, LLC   DE   Triad Holdings III, LLC   100% Limited
Liability Company Interest     N/A       100 %
47.
  CSMC, LLC   DE   College Station Merger, LLC   100% Limited Liability Company
Interest     N/A       100 %
48.
  CSRA Holdings, LLC   DE   QHG Georgia Holdings, Inc.   100% Limited Liability
Company Interest     N/A       100 %
49.
  Deaconess Holdings, LLC   DE   Triad Holdings IV, LLC   100% Limited Liability
Company Interest     N/A       100 %

 



--------------------------------------------------------------------------------



 



                                                  Number and           % of    
            Class of Equity   Certificate   Equity     Issuer   State   Owner  
Interest   Number   Interest
50.
  Deaconess Hospital Holdings, LLC   DE   Deaconess Holdings, LLC   80% Limited
Liability Company Interest     N/A       80 %
51.
  Desert Hospital Holdings, LLC   DE   Triad Holdings V, LLC   100% Limited
Liability Company Interest     2       100 %
52.
  Detar Hospital, LLC   DE   VHC Medical, LLC   100% Limited Liability Company
Interest     N/A       100 %
53.
  DHFW Holdings, LLC   DE   Frankfort Health Partner, Inc.   1 Common     2    
  1 %
 
          QHG of Fort Wayne Company, LLC   99 Common     1       99 %
54.
  DHSC, LLC   DE   Massillon Community Health System LLC   100% Limited
Liability Company Interest     N/A       100 %
55.
  Dukes Health System, LLC   DE   QHG of Clinton County, Inc.   100% Limited
Liability Company Interest     N/A       100 %
56.
  Fallbrook Hospital Corporation   DE   Community Health Investment Company, LLC
  1,000 Common     2       100 %
57.
  Gadsden Regional Medical Center, LLC   DE   GRMC Holdings, LLC   100% Limited
Liability Company Interest     N/A       100 %
58.
  GRMC Holdings, LLC   DE   Tennyson Holdings, LLC   100% Limited Liability
Company Interest     2       100 %
59.
  Hallmark Healthcare Company, LLC   DE   CHS/Community Health Systems, Inc.  
100% Limited Liability Company Interest     1       100 %
60.
  Hobbs Medco, LLC   DE   Triad Holdings V, LLC   100% Limited Liability Company
Interest     2       100 %
61.
  Hospital of Barstow, Inc.   DE   Community Health Investment Company, LLC  
1,000 Common     3       100 %

 



--------------------------------------------------------------------------------



 



                                                  Number and           % of    
            Class of Equity   Certificate   Equity     Issuer   State   Owner  
Interest   Number   Interest
62.
  Kirksville Hospital Company, LLC   DE   Community Health Investment Company,
LLC   100 Units     1       100 %
63.
  Lancaster Hospital Corporation   DE   Community Health Investment Company, LLC
  1,000 Common     4       100 %
64.
  Las Cruces Medical Center, LLC   DE   Triad Holdings V, LLC   100% Limited
Liability Company Interest     2       100 %
65.
  Lea Regional Hospital, LLC   DE   Hobbs Medco, LLC   100% Limited Liability
Company Interest     N/A       100 %
66.
  Longview Merger, LLC   DE   Tennyson Holdings, LLC   100% Limited Liability
Company Interest     N/A       100 %
67.
  LRH, LLC   DE   Longview Merger, LLC   100% Limited Liability Company Interest
    N/A       100 %
68.
  Lutheran Health Network of Indiana, LLC   DE   Tennyson Holdings, LLC   100%
Limited Liability Company Interest     2       100 %
69.
  Massillon Community Health System LLC   DE   Massillon Holdings, LLC   1 Units
    2       1 %
 
          Massillon Health System LLC   99 Units     1       99 %
70.
  Massillon Health System LLC   DE   QHG of Massillon, Inc.   100% Limited
Liability Company Interest     N/A       100 %
71.
  Massillon Holdings, LLC   DE   QHG of Massillon, Inc.   100 Units     1      
100 %
72.
  McKenzie Tennessee Hospital Company, LLC   DE   Community Health Investment
Company, LLC   100 Units     1       100 %
73.
  Medical Center of Brownwood, LLC   DE   Southern Texas Medical Center, LLC  
100% Limited Liability Company Interest     N/A       100 %
74.
  Merger Legacy Holdings, LLC   DE   Triad Healthcare Corporation   100 Units  
  2       100 %

 



--------------------------------------------------------------------------------



 



                                                  Number and           % of    
            Class of Equity   Certificate   Equity     Issuer   State   Owner  
Interest   Number   Interest
75.
  MMC of Nevada, LLC   DE   Tennyson Holdings, LLC   100% Limited Liability
Company Interest     N/A       100 %
76.
  Moberly Hospital Company, LLC   DE   Community Health Investment Company, LLC
  100 Units     1       100 %
77.
  MWMC Holdings, LLC   DE   Triad of Oregon, LLC   990 Units     1       99 %
 
          Triad Holdings V, LLC   10 Units     2       1 %
78.
  National Healthcare of Leesville, Inc.   DE   Hallmark Healthcare Company, LLC
  1,000 Common     5       100 %
79.
  National Healthcare of Mt. Vernon, Inc.   DE   Hallmark Healthcare Company,
LLC (successor to Hallmark Holdings Corp.)   1,000 Common     3       100 %
80.
  National Healthcare of Newport, Inc.   DE   Hallmark Healthcare Company, LLC  
1,000 Common     4       100 %
81.
  Navarro Hospital, L.P.   DE   Navarro Regional, LLC   1% General Partner
Interest     N/A       1 %
 
          NRH, LLC   99% Limited Partner Interest     N/A       99 %
82.
  Navarro Regional, LLC   DE   Triad-Navarro Regional Hospital Subsidiary, LLC  
100% Limited Liability Company Interest     N/A       100 %
83.
  Northampton Hospital Company, LLC   DE   Merger Legacy Holdings, LLC   100
Units     2       100 %
84.
  Northwest Hospital, LLC   DE   NOV Holdings, LLC   100% Limited Liability
Company Interest     N/A       100 %
85.
  NOV Holdings, LLC   DE   Desert Hospital Holdings, LLC   100% Limited
Liability Company Interest     N/A       100 %
86.
  NRH, LLC   DE   Triad-Navarro Regional Hospital Subsidiary, LLC   100% Limited
Liability Company Interest     N/A       100 %
87.
  Oro Valley Hospital, LLC   DE   NOV Holdings, LLC   100% Limited Liability
Company Interest     N/A       100 %

 



--------------------------------------------------------------------------------



 



                                                  Number and           % of    
            Class of Equity   Certificate   Equity     Issuer   State   Owner  
Interest   Number   Interest
88.
  Palmer-Wasilla Health System, LLC   DE   Triad Holdings IV, LLC   100% Limited
Liability Company Interest     N/A       100 %
89.
  Pennsylvania Hospital Company, LLC   DE   CHS/Community Health Systems, Inc.  
100% Limited Liability Company Interest     1       100 %
90.
  Phoenixville Hospital Company, LLC   DE   CHS Pennsylvania Holdings, LLC   1%
Limited Liability Company Interest     4       1 %
 
          Hallmark Healthcare Company, LLC (successor to Hallmark Healthcare
Corp.)   1% Limited Liability Company Interest     2       1 %
 
          Pennsylvania Hospital Company, LLC   98% Limited Liability Company
Interest     3       98 %
91.
  Pottstown Hospital Company, LLC   DE   CHS Pennsylvania Holdings, LLC   1%
Limited Liability Company Interest     4       1 %
 
          Hallmark Healthcare Company, LLC (successor to Hallmark Healthcare
Corp.)   1% Limited Liability Company Interest     2       1 %
 
          Pennsylvania Hospital Company, LLC   98% Limited Liability Company
Interest     3       98 %
92.
  QHG Georgia Holdings II, LLC   DE   QHG Georgia Holdings, Inc.   100 Units    
1       100 %
93.
  QHG of Bluffton Company, LLC   DE   Tennyson Holdings, LLC   100 Units     1  
    100 %
94.
  QHG of Fort Wayne Company, LLC   DE   Tennyson Holdings, LLC   100 Units     1
      100 %
95.
  QHG of Warsaw Company, LLC   DE   Tennyson Holdings, LLC   100 Units     1    
  100 %
96.
  Quorum Health Resources, LLC   DE   Triad Healthcare Corporation   100%
Limited Liability Company Interest     N/A       100 %

 



--------------------------------------------------------------------------------



 



                                                  Number and           % of    
            Class of Equity   Certificate   Equity     Issuer   State   Owner  
Interest   Number   Interest
97.
  Regional Hospital of Longview, LLC   DE   Longview Merger, LLC   100% Limited
Liability Company Interest     N/A       100 %
98.
  Ruston Hospital Corporation   DE   Community Health Investment Company, LLC  
1,000 Common     1       100 %
99.
  Ruston Louisiana Hospital Company, LLC   DE   Ruston Hospital Corporation  
100% Limited Liability Company Interest     2       100 %
100.
  SACMC, LLC   DE   San Angelo Medical, LLC   100% Limited Liability Company
Interest     N/A       100 %
101.
  San Angelo Community Medical Center, LLC   DE   San Angelo Medical, LLC   100%
Limited Liability Company Interest     N/A       100 %
102.
  San Angelo Medical, LLC   DE   Triad Holdings V, LLC   100% Limited Liability
Company Interest     2       100 %
103.
  Siloam Springs Arkansas Hospital Company, LLC   DE   Siloam Springs Holdings,
LLC   100 Units     1       100 %
104.
  Siloam Springs Holdings, LLC   DE   Community Health Investment Company, LLC  
100 Units     1       100 %
105.
  Southern Texas Medical Center, LLC   DE   Tennyson Holdings, LLC   100%
Limited Liability Company Interest     N/A       100 %
106.
  Spokane Valley Washington Hospital Company, LLC   DE   CHS Washington
Holdings, LLC   100 Units     1       100 %
107.
  Spokane Washington Hospital Company, LLC   DE   CHS Washington Holdings, LLC  
100 Units     1       100 %
108.
  Tennyson Holdings, LLC   DE   Triad Healthcare Corporation   100 Units     1  
    100 %
109.
  Triad Healthcare Corporation   DE   CHS/Community Health Systems, Inc.   1,000
Common     4       100 %
110.
  Triad Holdings III, LLC   DE   Triad Holdings IV, LLC   100% Limited Liability
Company Interest     N/A       100 %

 



--------------------------------------------------------------------------------



 



                                                  Number and           % of    
            Class of Equity   Certificate   Equity     Issuer   State   Owner  
Interest   Number   Interest
111.
  Triad Holdings IV, LLC   DE   Tennyson Holdings, LLC   100% Limited Liability
Company Interest     N/A       100 %
112.
  Triad Holdings V, LLC   DE   Tennyson Holdings, LLC   100% Limited Liability
Company Interest     N/A       100 %
113.
  Triad Nevada Holdings, LLC   DE   NC-DSH, LLC   100 Units     1       100 %
114.
  Triad of Alabama, LLC   DE   Tennyson Holdings, LLC   100% Limited Liability
Company Interest     2       100 %
115.
  Triad of Oregon, LLC   DE   Tennyson Holdings, LLC   100% Limited Liability
Company Interest     N/A       100 %
116.
  Triad-ARMC, LLC   DE   Abilene Merger, LLC   100% Limited Liability Company
Interest     N/A       100 %
117.
  Triad-Denton Hospital GP, LLC   DE   Triad Holdings III, LLC   100% Limited
Liability Company Interest     N/A       100 %
118.
  Triad-Denton Hospital, L.P.   DE   Triad-Denton Hospital GP, LLC   1% General
Partner Interest     N/A       1 %
 
          Arizona DH, LLC   99% Limited Partner Interest     N/A       99 %
119.
  Triad-Navarro Regional Hospital Subsidiary, LLC   DE   Tennyson Holdings, LLC
  100% Limited Liability Company Interest     N/A       100 %
120.
  VHC Medical, LLC   DE   Triad Holdings III, LLC   100% Limited Liability
Company Interest     N/A       100 %
121.
  Vicksburg Healthcare, LLC   DE   River Regional Medical Corporation   100%
Limited Liability Company Interest     N/A       100 %
122.
  Victoria Hospital, LLC   DE   VHC Medical, LLC   100% Limited Liability
Company Interest     N/A       100 %
123.
  Victoria of Texas, L.P.   DE   Detar Hospital, LLC   1% General Partner
Interest     N/A       1 %
 
          Victoria Hospital, LLC   99% Limited Partner Interest     N/A       1
%

 



--------------------------------------------------------------------------------



 



                                                  Number and           % of    
            Class of Equity   Certificate   Equity     Issuer   State   Owner  
Interest   Number   Interest
124.
  Warren Ohio Hospital Company, LLC   DE   Community Health Investment Company,
LLC   100 Units     1       100 %
125.
  Warren Ohio Rehab Hospital Company, LLC   DE   Community Health Investment
Company, LLC   100 Units     1       100 %
126.
  Watsonville Hospital Corporation   DE   Community Health Investment Company,
LLC   1,000 Common     2       100 %
127.
  Webb Hospital Corporation   DE   Community Health Investment Company, LLC
(successor to CHS Holdings Corp.)   1,000 Common     1       100 %
128.
  Webb Hospital Holdings, LLC   DE   Webb Hospital Corporation   100% Limited
Liability Company Interest     1       100 %
129.
  Wesley Health System, LLC   DE   QHG of Forrest County, Inc.   5% Limited
Liability Company Interest     N/A       5 %
 
          QHG of Hattiesburg, Inc.   95% Limited Liability Company Interest    
N/A       95 %
130.
  West Grove Hospital Company, LLC   DE   Community Health Investment Company,
LLC   100 Units     1       100 %
131.
  WHMC, LLC   DE   Triad Holdings V, LLC   100% Limited Liability Company
Interest     2       100 %
132.
  Wilkes-Barre Behavioral Hospital Company, LLC   DE   Wilkes-Barre Holdings,
LLC   100 Units     1       100 %
133.
  Wilkes-Barre Holdings, LLC   DE   Community Health Investment Company, LLC  
100 Units     1       10 %
134.
  Wilkes-Barre Hospital Company, LLC   DE   Wilkes-Barre Holdings, LLC   100
Units     1       100 %
135.
  Women & Children’s Hospital, LLC   DE   Triad Holdings IV, LLC   100% Limited
Liability Company Interest     N/A       100 %

 



--------------------------------------------------------------------------------



 



                                                  Number and           % of    
            Class of Equity   Certificate   Equity     Issuer   State   Owner  
Interest   Number   Interest
136.
  Woodland Heights Medical Center, LLC   DE   Triad Holdings V, LLC   100%
Limited Liability Company Interest     2       100 %
137.
  Woodward Health System, LLC   DE   Triad Holdings IV, LLC   100% Limited
Liability Company Interest     N/A       100 %
138.
  Youngstown Ohio Hospital Company, LLC   DE   Community Health Investment
Company, LLC   100 Units     1       100 %
139.
  QHG Georgia Holdings, Inc.   GA   Triad Holdings V, LLC   1,000 Common     2  
    100 %
140.
  QHG Georgia, LP   GA   QHG Georgia Holdings II, LLC   1% General Partner
Interest     N/A       1 %
 
          NC-DSH, LLC   99% Limited Partner Interest     N/A       99 %
141.
  Anna Hospital Corporation   IL   Community Health Investment Company, LLC  
1,000 Common     2       100 %
142.
  Galesburg Hospital Corporation   IL   Community Health Investment Company, LLC
  1,000 Common     2       100 %
143.
  Granite City Hospital Corporation   IL   Community Health Investment Company,
LLC   1,000 Common     2       100 %
144.
  Granite City Illinois Hospital Company, LLC   IL   Granite City Hospital
Corporation   100% Limited Liability Company Interest     1       100 %
145.
  Marion Hospital Corporation   IL   Community Health Investment Company, LLC
(successor to CHS Holdings Corp.)   1,000 Common     1       100 %
146.
  Red Bud Hospital Corporation   IL   Community Health Investment Company, LLC  
1,000 Common     2       100 %
147.
  Red Bud Illinois Hospital Company, LLC   IL   Red Bud Hospital Corporation  
100% Limited Liability Company Interest     1       100 %
148.
  Waukegan Hospital Corporation   IL   Community Health Investment Company, LLC
  1,000 Common     2       100 %

 



--------------------------------------------------------------------------------



 



                                                  Number and           % of    
            Class of Equity   Certificate   Equity     Issuer   State   Owner  
Interest   Number   Interest
149.
  Waukegan Illinois Hospital Company, LLC   IL   Waukegan Hospital Corporation  
100% Limited Liability Company Interest     2       100 %
150.
  Frankfort Health Partner, Inc.   IN   Tennyson Holdings, LLC   1,000 Common  
  3       100 %
151.
  QHG of Clinton County, Inc.   IN   Tennyson Holdings, LLC   1,000 Common     3
      100 %
152.
  Hospital of Fulton, Inc.   KY   CHS Kentucky Holdings, LLC   1,000 Common    
5       100 %
153.
  Hospital of Louisa, Inc.   KY   CHS Kentucky Holdings, LLC   1,000 Common    
5       100 %
154.
  Jackson Hospital Corporation   KY   CHS Kentucky Holdings, LLC   1,000 Common
    3       100 %
155.
  QHG of Forrest County, Inc.   MS   Triad Holdings V, LLC   1,000 Common     2
      100 %
156.
  QHG of Hattiesburg, Inc.   MS   Triad Holdings V, LLC   1,000 Common     2    
  100 %
157.
  River Region Medical Corporation   MS   Triad Holdings V, LLC   5,949,472
Common     2       100 %
158.
  Williamston Hospital Corporation   NC   Community Health Investment Company,
LLC   1,000 Common     2       100 %
159.
  Salem Hospital Corporation   NJ   Community Health Investment Company, LLC  
1,000 Common     2       100 %
160.
  Deming Hospital Corporation   NM   Community Health Investment Company, LLC  
1,000 Common     3       100 %
161.
  Roswell Hospital Corporation   NM   Community Health Investment Company, LLC  
1,000 Common     2       100 %
162.
  San Miguel Hospital Corporation   NM   Community Health Investment Company,
LLC   1,000 Common     2       100 %
163.
  NC-DSH, LLC   NV   QHG Georgia Holdings, Inc.   100 Units     3       100 %
164.
  QHG of Barberton, Inc.   OH   Triad Holdings V, LLC   1,000 Common     2      
100 %
165.
  QHG of Massillon, Inc.   OH   Triad Holdings V, LLC   1,000 Common     2      
100 %
166.
  Kay County Hospital Corporation   OK   Community Health Investment Company,
LLC   1,000 Common     2       100 %
167.
  Kay County Oklahoma Hospital Company, LLC   OK   Kay County Hospital
Corporation   100% Limited Liability Company Interest     2       100 %

 



--------------------------------------------------------------------------------



 



                                                  Number and           % of    
            Class of Equity   Certificate   Equity     Issuer   State   Owner  
Interest   Number   Interest
168.
  SouthCrest, L.L.C.   OK   Triad-South Tulsa Hospital Company, Inc.   100%
Limited Liability Company Interest     N/A       100 %
169.
  Triad-South Tulsa Hospital Company, Inc.   OK   Triad Holdings III, LLC  
1,000 Common     5       100 %
170.
  Clinton Hospital Corporation   PA   Community Health Investment Company, LLC  
1,000 Common     2       100 %
171.
  Coatesville Hospital Corporation   PA   Community Health Investment Company,
LLC   1,000 Common     2       100 %
172.
  QHG of South Carolina, Inc.   SC   Triad Holdings V, LLC   1,000 Common     2
      100 %
173.
  QHG of Spartanburg, Inc.   SC   Triad Holdings V, LLC   1,000 Common     2    
  100 %
174.
  Brownsville Hospital Corporation   TN   Community Health Investment Company,
LLC   1,000 Common     2       100 %
175.
  Cleveland Hospital Corporation   TN   Hallmark Healthcare Company, LLC  
1,981,000 Common     48       100 %
176.
  Dyersburg Hospital Corporation   TN   Community Health Investment Company, LLC
  1,000 Common     2       100 %
177.
  Hospital of Morristown, Inc.   TN   Lakeway Hospital Corporation   1,000
Common     5       100 %
178.
  Jackson Hospital Corporation   TN   Community Health Investment Company, LLC  
1,000 Common     3       100 %
179.
  Lakeway Hospital Corporation   TN   Community Health Investment Company, LLC  
1 Share     52       100 %
180.
  Lexington Hospital Corporation   TN   Community Health Investment Company, LLC
  1,000 Common     2       100 %
181.
  Martin Hospital Corporation   TN   Community Health Investment Company, LLC  
1,000 Common     2       100 %
182.
  McNairy Hospital Corporation   TN   Community Health Investment Company, LLC  
1,000 Common     2       100 %
183.
  Shelbyville Hospital Corporation   TN   Community Health Investment Company,
LLC   1,000 Common     2       100 %
184.
  Big Bend Hospital Corporation   TX   Community Health Investment Company, LLC
  1,000 Common     2       100 %

 



--------------------------------------------------------------------------------



 



                                                  Number and           % of    
            Class of Equity   Certificate   Equity     Issuer   State   Owner  
Interest   Number   Interest
185.
  Big Spring Hospital Corporation   TX   Community Health Investment Company,
LLC   1,000 Common     3       100 %
186.
  Granbury Hospital Corporation   TX   Community Health Investment Company, LLC
  1,000 Common     3       100 %
187.
  Jourdanton Hospital Corporation   TX   Community Health Investment Company,
LLC   1,000 Common     2       100 %
188.
  Weatherford Hospital Corporation   TX   Community Health Investment Company,
LLC   1,000 Common     3       100 %
189.
  Weatherford Texas Hospital Company, LLC   TX   Weatherford Hospital
Corporation   100% Limited Liability Company Interest     2       100 %
190.
  Tooele Hospital Corporation   UT   Community Health Investment Company, LLC  
1,000 Common     2       100 %
191.
  Emporia Hospital Corporation   VA   Community Health Investment Company, LLC  
1,000 Common     2       100 %
192.
  Franklin Hospital Corporation   VA   Community Health Investment Company, LLC
  1,000 Common     2       100 %
193.
  Russell County Medical Center, Inc.   VA   Community Health Investment
Company, LLC   1,000 Common     4       100 %
194.
  Virginia Hospital Company, LLC   VA   CHS/Community Health Systems, Inc.  
100% Limited Liability Company Interest     1       100 %
195.
  Oak Hill Hospital Corporation   WV   Community Health Investment Company, LLC
  1,000 Common     2       100 %
196.
  Evanston Hospital Corporation   WY   Community Health Investment Company, LLC
  1,000 Common     1       100 %

 



--------------------------------------------------------------------------------



 



PLEDGED PERMITTED SYNDICATION SUBSIDIARIES

                                                      Number and           % of
                Class of Equity   Certificate   Equity     Issuer   State  
Owner   Interest   Number   Interest
1.
  Mat-Su Valley Medical Center, LLC   AK   Palmer-Wasilla Health System, LLC  
19340.25 Units     2       74.386 %
2.
  Affinity Health System, LLC   DE   Birmingham Holdings II, LLC   78 Units    
2       1 %
 
          Birmingham Holdings , LLC   7,683 Units     1       98.5 %
3.
  ARMC, L.P.   DE   Triad-ARMC, LLC   41 General Partner Units     1       1.02
%
 
          Abilene Hospital, LLC   3,497.8 Limited Partner Units     2      
86.56 %
4.
  Augusta Health System, LLC   DE   CSRA Holdings, LLC   1,638 Units     147    
  65.52 %
5.
  Bullhead City Hospital Investment Corporation   DE   Community Health
Investment Company, LLC   5,000 Common     16       98.89 %
6.
  Blue Ridge Georgia Hospital Company, LLC   DE   Community Health Investment
Company, LLC   1,152 Units     1       98.21 %
7.
  Cedar Park Health System, L.P.   DE   CP Hospital GP, LLC   1% General Partner
Interest     N/A       1 %
 
          CPLP, LLC   79% Limited Partner Interest     N/A       79 %
8.
  Clarksville Health System, G.P.   DE   Clarksville Holdings, LLC   80% General
Partner Interest     N/A       80 %
9.
  Chestnut Hill Health System, LLC   DE   CHHS Holdings, LLC   85% Limited
Liability Company Interest     N/A       85 %
10.
  Crestwood Healthcare, L.P.   DE   Crestwood Hospital, LLC   1,544 General
Partner Units     N/A       25.66 %
 
          Crestwood Hospital LP, LLC   3,638 Limited Partner Units     N/A      
60.45 %
11.
  Deaconess Health System, LLC   DE   Oklahoma City ASC-GP, LLC   1,282 Units  
  53       7.63 %
 
          Deaconess Hospital Holdings, LLC   14,943 Units     1       88.92 %
12.
  DuPont Hospital, LLC   DE   DHFW Holdings, LLC   72.03% Limited Liability
Company Interest     N/A       72.03 %
13.
  Greenbrier VMC, LLC   DE   Triad Holdings III, LLC   5,024 Units     1      
96.01 %
14.
  Longview Medical Center, L.P.   DE   Regional Hospital of Longview, LLC   26
General Partner Units     N/A       1.00 %
 
          LRH, LLC   1,893 Limited Partner Units     N/A       72.98 %

 



--------------------------------------------------------------------------------



 



                                                      Number and           % of
                Class of Equity   Certificate   Equity     Issuer   State  
Owner   Interest   Number   Interest
15.
  Lutheran Health Network Investors, LLC   DE   QHG of Fort Wayne Company, LLC  
969 Units   3 and 147     2.44 %
 
          DHFW Holdings, LLC   2,299 Units   2 and 148     5.80 %
 
          Lutheran Health Network of Indiana, LLC   30,918 Units   1 and 195    
77.98 %
16.
  Lutheran Musculoskeletal Center, LLC   DE   Lutheran Health Network of
Indiana, LLC   3,345 Units     18       60 %
17.
  Mary Black Health System, LLC   DE   QHG of Spartanburg, Inc.     24,796.36  
    N/A       97.53 %
18.
  McKenzie-Willamette Regional Medical Center Associates, LLC   DE   MWMC
Holdings, LLC   90.51% Limited Liability Company Interest     N/A       90.51 %
19.
  Northwest Arkansas Hospitals, LLC   DE   QHG of Springdale, Inc.   11,196.3
Units   1,4 and 5     99.32 %
20.
  Northwest Indiana Health Systems, LLC   DE   Lutheran Health Network of
Indiana, LLC   8,335.9 Units     1       90.86 %
21.
  Piney Woods Healthcare System, L.P.   DE   Woodland Heights Medical Center,
LLC   56.47 General Partner Units     N/A       1 %
 
          WHMC, LLC   5,086.13 Limited Partner Units     N/A       90.36 %
22.
  San Angelo Hospital, L.P.   DE   San Angelo Community Medical Center, LLC   42
General Partner Units     1       0.94 %
 
          SACMC, LLC   4,158 Limited Partner Units     2       95.65 %
23.
  Sunbury Hospital Corporation   DE   Community Health Investment Company, LLC  
600 Common     28       73.26 %
24.
  Warsaw Health System, LLC, LLC   DE   Frankfort Health Partner, Inc.   105
Units     2       0.99 %
 
          QHG of Warsaw Company, LLC   10,383 Units     1       98.05 %
25.
  Lake Wales Hospital Investment Corporation   FL   Community Health Investment
Company, LLC   1,932 Common     28       93.15 %
26.
  North Okaloosa Medical Corp.   FL   Community Health Investment Company, LLC  
3,421,000 Common     72       95.27 %
27.
  Kirksville Missouri Hospital Company, LLC   MO   Kirksvillle Hospital Company,
LLC   5,400 Units     33       82.49 %

 



--------------------------------------------------------------------------------



 



                                                      Number and           % of
                Class of Equity   Certificate   Equity     Issuer   State  
Owner   Interest   Number   Interest
28.
  Jackson, Tennessee Hospital Company, LLC   TN   Jackson Hospital Corporation  
2,542 Units     1       97.1 %
29.
  Laredo Texas Hospital Company, L.P.   TX   Webb Hospital Corporation   4
General Partner Units     1       0.16 %
 
          Webb Hospital Holdings, LLC   23,768 Limited Partner Units     48    
  94.659 %
30.
  Petersburg Hospital Company, LLC   VA   CHS Virginia Holdings, LLC   78 Units
    6       0.99 %
 
          Community Health Investment Company, LLC   78 Units     7       0.99 %
 
          Virginia Hospital Company, LLC   7,644 Units     5       97.31 %

 



--------------------------------------------------------------------------------



 



PLEDGED DEBT SECURITIES

             
Term Note
           
Jackson, Tennessee Hospital company, LLC
  March 1, 2010   $ 38,130,000  
 
      $ 15,000,000  
Northwest Arkansas Hospitals, LLC
  June 1, 2009   $ 24,510,014  
Lutheran Health Network Investors, LLC
  October 1, 2008   $ 499,200,000  
Crestwood healthcare, LP
  May 1, 2008   $ 40,000,000  
Petersburg Hospital Company, LLC
  November 1, 2009   $ 110,309,370  
Blue Ridge Georgia Hospital Company, LLC
  February 1, 2010   $ 17,049,174  
Greenbrier VMC, LLC
  December 2009   $ 75,014,936  
Cedar Park Health System, LP
  March 1, 2010   $ 22,500,000  
 
           
Revolving Line of Credit
           
Northwest Arkansas Hospitals, LLC
  June 1, 2009   $ 10,000,000  
Petersburg Hospital Company, LLC
  November 1, 2009   $ 10,000,000  
San Angelo Hospital, LP
  April 1, 2009   $ 10,000,000  
Crestwood Healthcare, LP
  October 1, 2007   $ 38,000,000  
Crestwood Healthcare, LP
  October 1, 2007   $ 38,000,000  
Blue Ridge Georgia Hospital Company, LLC
  February 1, 2010   $ 10,000,000  
Greenbrier VMC, LLC
  December 1, 2009   $ 10,000,000  
 
           
Capital Contribution Promissory Note
           
Clarksville Holdings, LLC
  February 1, 2006   $ 125,000,000  
 
           
Loan Agreement
           
Crestwood Healthcare, LP
  May 1, 2008   $ 40,000,000  
Cedar Park Health System, LP
  March 1, 2010   $ 22,500,000  
 
           
Security Agreement
           
Crestwood Healthcare, LP
  May 1, 2008   $ 40,000,000  
Cedar Park Health System, LP
  March 1, 2010   $ 22,500,000  
 
           
Revolving Credit and Cash Management Agreement
           
Crestwood Healthcare, LP
  October 1, 2007   $ 38,000,000    
Assignment and Assumption of Loan Agreement
           
Triad Corporate Services, LP
  February 1, 2006   $ 25,000,000  
 
           
Amended and Restated Loan Agreement
           
Clarksville Health System, GP
  February 1, 2006   $ 25,000,000  
 
           
Amended and Restated Security Agreement
           
Clarksville Health System, GP
  September 30, 2009   $ 27,200,000  

 



--------------------------------------------------------------------------------



 



             
Amended and Restated Promissory Note
           
Clarksville Health System, GP
  September 30, 2009   $ 27,200,000  
 
           
Promissory Note
           
Fannin Regional Hospital, Inc.
  July 25, 2007   $ 200,000,000  
Weatherford Texas Hospital Company, LLC
  July 25, 2007   $ 200,000,000  
Hospital of Fulton, Inc.
  July 25, 2007   $ 200,000,000  
Hospital of Barstow, Inc.
  July 25, 2007   $ 200,000,000  
Hospital of Morristown, Inc.
  July 25, 2007   $ 200,000,000  
Hospital of Louisa, Inc.
  July 25, 2007   $ 200,000,000  
Moberly Hospital Company, LLC
  July 25, 2007   $ 200,000,000  
Greenville Hospital Corporation
  July 25, 2007   $ 200,000,000  
National Healthcare of Leesville, Inc.
  July 25, 2007   $ 200,000,000  
Anna Hospital Corporation
  July 25, 2007   $ 200,000,000  
Ruston Hospital Corporation
  July 25, 2007   $ 200,000,000  
National Healthcare of Cleveland, Inc.
  July 25, 2007   $ 200,000,000  
National Healthcare of Newport, Inc.
  July 25, 2007   $ 200,000,000  
National Healthcare of Mt. Vernon, Inc.
  July 25, 2007   $ 200,000,000  
NHCI of Hillsboro, Inc.
  July 25, 2007   $ 200,000,000  
Big Spring Hospital Corporation
  July 25, 2007   $ 200,000,000  
Porter Hospital Corporation
  July 25, 2007   $ 200,000,000  
Lancaster Hospital Corporation
  July 25, 2007   $ 200,000,000  
Jackson Hospital Corporation
  July 25, 2007   $ 200,000,000  
Crestview Hospital Corporation
  July 25, 2007   $ 200,000,000  
Deming Hospital Corporation
  July 25, 2007   $ 200,000,000  
Marion Hospital Corporation
  July 25, 2007   $ 200,000,000  
Chesterfield/Marlboro, LP (Chesterfield)
  July 25, 2007   $ 200,000,000  
Chesterfield/Marlboro, LP (Marlboro)
  July 25, 2007   $ 200,000,000  
Cleveland Regional Medical Center
  July 25, 2007   $ 200,000,000  
Granbury Hospital Corporation
  July 25, 2007   $ 200,000,000  
Payson Hospital Corporation
  July 25, 2007   $ 200,000,000  
Roswell Hospital Corporation
  July 25, 2007   $ 200,000,000  
Watsonville Hospital Corporation
  July 25, 2007   $ 200,000,000  
Fallbrook Hospital Corporation
  July 25, 2007   $ 200,000,000  
Williamson Hospital Corporation
  July 25, 2007   $ 200,000,000  
Berwick Hospital Company, LLC
  July 25, 2007   $ 200,000,000  
Emporia Hospital Corporation
  July 25, 2007   $ 200,000,000  
Big Bend Corporation
  July 25, 2007   $ 200,000,000  
Evanston Hospital Corporation
  July 25, 2007   $ 200,000,000  
San Miguel Hospital Corporation
  July 25, 2007   $ 200,000,000  
Franklin Hospital Corporation
  July 25, 2007   $ 200,000,000  
Bullhead City Hospital
  July 25, 2007   $ 200,000,000  
Foley Hospital Corporation
  July 25, 2007   $ 200,000,000  
Tooele Hospital Corporation
  July 25, 2007   $ 200,000,000  
Kirksville Missouri Hospital Company
  July 25, 2007   $ 200,000,000  
Coatesville Hospital Corporation
  July 25, 2007   $ 200,000,000  

 



--------------------------------------------------------------------------------



 



             
Red Bud Hospital Corporation
  July 25, 2007   $ 200,000,000  
Northampton Hospital Company
  July 25, 2007   $ 200,000,000  
West Grove Hospital Company
  July 25, 2007   $ 200,000,000  
Jourdanton Hospital Corporation
  July 25, 2007   $ 200,000,000  
Granite City Hospital Corporation
  July 25, 2007   $ 200,000,000  
Salem Hospital Corporation
  July 25, 2007   $ 200,000,000  
Clinton Hospital Corporation
  July 25, 2007   $ 200,000,000  
Oak Hill Hospital Corporation
  July 25, 2007   $ 200,000,000  
Phillips Hospital Corporation
  July 25, 2007   $ 200,000,000  
Lake Wales Hospital Corporation
  July 25, 2007   $ 200,000,000  
Jackson Hospital Corporation
  July 25, 2007   $ 200,000,000  
Dyersburg Hospital corporation
  July 25, 2007   $ 200,000,000  
Lexington Hospital Corporation
  July 25, 2007   $ 200,000,000  
McKenzie Tennessee Hospital company
  July 25, 2007   $ 200,000,000  
McNairy Hospital Corporation
  July 25, 2007   $ 200,000,000  
Martin Hospital Corporation
  July 25, 2007   $ 200,000,000  
Brownsville Hospital Corporation
  July 25, 2007   $ 200,000,000  
Waukegan Hospital Corporation
  July 25, 2007   $ 200,000,000  
Pottstown Hospital Company, LLC
  July 25, 2007   $ 200,000,000  
Petersburg Hospital Company, LLC
  July 25, 2007   $ 200,000,000  
Webb Hospital Corporation
  July 25, 2007   $ 200,000,000  
Galesburg Hospital Corporation
  July 25, 2007   $ 200,000,000  
Phoenixville Hospital Company
  July 25, 2007   $ 200,000,000  
Chestnut Hospital Company, LLC
  July 25, 2007   $ 200,000,000  
Shelbyville Hospital Corporation
  July 25, 2007   $ 200,000,000  
Sunbury Hospital Company, LLC
  July 25, 2007   $ 200,000,000  
Kay County Hospital Corporation
  July 25, 2007   $ 200,000,000  
Forrest City Hospital Corporation
  July 25, 2007   $ 200,000,000  
Centre Hospital Corporation
  July 25, 2007   $ 200,000,000  
Fort Payne Hospital Corporation
  July 25, 2007   $ 200,000,000  
 
           
Triad Healthcare Corporation (Note B)
  July 25, 2007   $ 1,500,000,000  
Triad Healthcare Corporation (Note B)
  July 25, 2007   $ 3,000  

 



--------------------------------------------------------------------------------



 



Schedule IV to the Guarantee and
Collateral Agreement
DEBT INSTRUMENTS; ADVANCES
See Schedule III Pledged Debt Securities.

 



--------------------------------------------------------------------------------



 



Schedule V to the Guarantee and
Collateral Agreement
MORTGAGE FILINGS

      Hospital Name/Address (County)   Corporate Owner
DeKalb Regional Medical Center
200 Medical Center Drive
P.O. Box 680778
Fort Payne, AL 35968 (Dekalb)
  Fort Payne Hospital Corporation (AL)
Flowers Hospital
4370 West Main Street
Dothan, AL 36305 (Houston)
  Triad of Alabama, LLC (DE)
Gadsden Regional Medical Center
1007 Goodyear Avenue
Gadsden, AL 35903 (Etowah)
  Gadsden Regional Medical Center, LLC (DE)
Medical Center Enterprise
400 North Edwards St.
Enterprise, AL 36330 (Coffee)
  QHG of Enterprise, Inc. (AL)
Northwest Hospital
6200 N. LaCholla Blvd.
Tucson, AZ 85755 (Pima)
  Northwest Hospital, LLC (DE)
Northwest Hospital Oro Valley
1551 E. Tangerine Rd.
Oro Valley, AZ 85755 (Pima)
  Oro Valley Hospital, LLC (DE)
Watsonville Community Hospital
75 Nielson Street
Watsonville, CA 95076 (Santa Cruz)
  Watsonville Hospital Corporation (DE)
Galesburg Cottage Hospital
695 N. Kellogg St.
Galesburg, IL 61401 (Knox)
  Galesburg Hospital Corporation (IL)
Gateway Regional Medical Center
2100 Madison Avenue
Granite City, IL 62040 (Madison)
  Granite City Illinois Hospital Company, LLC (IL)
Heartland Regional Medical Center
3333 West DeYoung
Marion, IL 62959 (Williamson)
  Marion Hospital Corporation (IL)
Vista Medical Center (includes East and West)
1324 N. Sheridan Road
Waukegan, IL 60085 (Lake)
  Waukegan Illinois Hospital Company, LLC (IL)

 



--------------------------------------------------------------------------------



 



      Hospital Name/Address (County)   Corporate Owner
Bluffton Regional Medical Center
303 South Main Street
Bluffton, IN 46714 (Wells)
  Bluffton Health System, LLC (DE)
Dukes Memorial Hospital
275 W. 12th Street
Peru, IN 46970 (Miami)
  Dukes Health System, LLC (DE)
Women and Children’s Hospital
4200 Nelson Road
Lake Charles, LA 70605 (Calcasieu)
  Women and Children’s Hospital, LLC (DE)
River Region Health System
2100 Highway 61 North/1111 N.
Frontage Road
Vicksburg, MS 39183 (Warren)
  Vicksburg Healthcare, LLC (DE)
Wesley Medical Center
5001 Hardy Street
Hattiesburg, MS 39402 (Lamar)
  Wesley Health System, Inc. (DE)
Moberly Regional Medical Center
1515 Union Avenue
Moberly, MO 65270 (Randolph)
  Moberly Hospital Company, LLC (DE)
Mesa View Regional Hospital
1299 Bertha Howe Avenue
Mesquite, NV 89027 (Clark)
  MMC of Nevada, LLC (DE)
The Memorial Hospital of Salem County
310 Woodstown Road
Salem, NJ 08079 (Salem)
  Salem Hospital Corporation (NJ)
Alta Vista Regional Hospital
104 Legion Drive
Las Vegas, NM 87701 (San Miguel)
  San Miguel Hospital Corporation (NM)
Carlsbad Medical Center
2430 West Pierce
Carlsbad, NM 88220 (Eddy)
  Carlsbad Medical Center, LLC (DE)
Eastern New Mexico Medical Center
405 West Country Club Road
Roswell, NM 88201 (Chaves)
  Roswell Hospital Corporation (NM)
Lea Regional Medical Center
5419 N. Lovington Highway
Hobbs, NM 88240 (Lea)
  Lea Regional Hospital, LLC (DE)

 



--------------------------------------------------------------------------------



 



      Hospital Name/Address (County)   Corporate Owner
MountainView Regional Medical Center
4311 East Lohman Avenue
Las Cruces, NM 88011 (Dona Ana)
  Las Cruces Medical Center, LLC (DE)
Affinity Medical Center1
875 Eighth Street NE
Massillon, OH 44646 (Stark)
  DHSC, LLC (DE)
Hillside Rehabilitation Hospital2
8747 Squires Lane NE
Warren, OH 44484 (Trumbull)
  Warren Ohio Rehab Hospital Company, LLC (DE)
Northside Medical Center3
500 Gypsy Lane
Youngstown, OH 44501 (Trumbull and Mahoning)
  Youngstown Ohio Hospital Company, LLC (DE)
Trumbull Memorial Hospital4
1350 East Market Street
Warren, OH 44482 (Trumbull)
  Warren Ohio Hospital Company, LLC (DE)
Claremore Regional Hospital
1202 N. Muskogee Place
Claremore, OK 74017 (Rogers)
  Claremore Regional Hospital, LLC (DE)
Ponca City Medical Center
1900 North 14th Street
Ponca City, OK 74601 (Kay)
  Kay County Oklahoma Hospital Company, LLC (OK)
SouthCrest Hospital
8801 South 101st East Ave.
Tulsa, OK 74133 (Tulsa)
  SouthCrest, L.L.C. (DE)
Berwick Hospital Center
701 East 16th Street
Berwick, PA 18603 (Columbia)
  Berwick Hospital Company, LLC (DE)
Brandywine Hospital
201 Reeceville Rd.
Coatesville, PA 19320 (Chester)
  Coatesville Hospital Corporation (PA)

 

1   This facility is in the process of being mortgaged. It should be mortgaged
by December 31, 2010.   2   This facility is in the process of being mortgaged.
It should be mortgaged by December 31, 2010.   3   This facility is in the
process of being mortgaged. It should be mortgaged by December 31, 2010.   4  
This facility is in the process of being mortgaged. It should be mortgaged by
December 31, 2010.

 



--------------------------------------------------------------------------------



 



      Hospital Name/Address (County)   Corporate Owner
Easton Hospital
250 South 21st Street
Easton, PA 18042-3892 (Northampton)
  Northampton Hospital Company, LLC (DE)
Jennersville Regional Hospital
1015 West Baltimore Pike
West Grove, PA 19390 (Chester)
  West Grove Hospital Company, LLC (DE)
Lock Haven Hospital
24 Cree Drive
Lock Haven, PA 17745-2699 (Washington)
  Clinton Hospital Corporation (PA)
Phoenixville Hospital
140 Nutt Road
Phoenixville, PA 19460 (Chester)
  Phoenixville Hospital Company, LLC (DE)
Pottstown Memorial Medical Center
1600 East High Street
Pottstown, PA 19464 (Montgomery)
  Pottstown Hospital Company, LLC (DE)
Wilkes-Barre General Hospital
575 North River Street
Wilkes-Barre, PA 18764 (Luzerne and Wyoming)
  Wilkes-Barre Hospital Company, LLC (DE)
Wilkes-Barre Behavioral Hospital Company, LLC (DE)
Carolinas Hospital System
805 Pamplico Highway
Florence, SC 29505 (Florence)
  QHG of South Carolina, Inc. (SC)
Marion Regional Hospital
2829 East Highway 76
Mullins, SC 29574 (Marion and Horry)
  QHG of South Carolina, Inc. (SC)
Springs Memorial Hospital
800 W. Meeting Street
Lancaster, SC 29720 (Lancaster)
  Lancaster Hospital Corporation (DE)
Dyersburg Regional Medical Center
400 Tickle Street
Dyersburg, TN 38024 (Dyer)
  Dyersburg Hospital Corporation (TN)
Lakeway Regional Hospital
726 McFarland Street
Morristown, TN 37814 (Hamblen)
  Hospital of Morristown, Inc. (TN)
SkyRidge Medical Center (includes Cleveland)
2305 Chambliss Avenue
Cleveland, TN 37320 (Bradley)
  National Healthcare of Cleveland, Inc. (TN)

 



--------------------------------------------------------------------------------



 



      Hospital Name/Address (County)   Corporate Owner
Volunteer Community Hospital
161 Mt. Pelia Road
Martin, TN 38237 (Weakley)
  Martin Hospital Corporation (TN)
College Station Medical Center
1604 Rock Prairie
College Station, TX 77845 (Brazos)
  College Station Hospital, L.P. (DE)
DeTar Hospital Navarro
506 E. San Antonio Street
Victoria, TX 77901 (Victoria)
  Victoria of Texas, L.P. (DE)
DeTar Hospital North
101 Medical Drive
Victoria, TX 77904 (Victoria)
  Victoria of Texas, L.P. (DE)
Scenic Mountain Medical Center
1601 West Eleventh Place
Big Spring, TX 79720 (Howard)
  Big Spring Hospital Corporation (TX)
South Texas Regional Medical Center
1905 Highway 97 E
Jourdanton, TX 78026 (Atascosa)
  Jourdanton Hospital Corporation (TX)
Mountain West Medical Center
2055 N. Main
Tooele, UT 84074-2794 (Tooele)
  Tooele Hospital Corporation (UT)
Southern Virginia Regional Medical Center
727 North Main Street
Emporia, VA 23847 (Greensville)
  Emporia Hospital Corporation (VA)
Southampton Memorial Hospital
100 Fairview Drive
Franklin, VA 23851 (Southampton)
  Franklin Hospital Corporation (VA)
Deaconess Medical Center
800 West Fifth Avenue
Spokane, WA 99204 (Spokane)
  Spokane Washington Hospital Company, LLC (DE)
Valley Hospital and Medical Center
12606 East Mission
Spokane Valley, WA 99216 (Spokane)
  Spokane Valley Washington Hospital Company (DE)
Bluefield Regional Medical Center
500 Cherry Street
Bluefield, WV 24701 (Mercer)
  Bluefield Hospital Company, LLC (DE)

 



--------------------------------------------------------------------------------



 



      Hospital Name/Address (County)   Corporate Owner
Northwest Medical Center of Benton County 5
3000 Medical Center Pkwy.
Bentonville, AR 72712 (Benton)
  QHG of Springdale, Inc. (AR)
Regional Hospital of Jackson6
367 Hospital Blvd.
Jackson, TN 38305 (Madison)
  Jackson, Tennessee Hospital Company, LLC (TN)
Greenbrier Valley Medical Center7
202 Maplewood Avenue
Ronceverte, WV 24970 (Greenbrier)
  Greenbrier VMC, LLC (DE)

 

5   This mortgage is in the process of being released. It should be released by
December 31, 2010.   6   This mortgage is in the process of being released. It
should be released by December 31, 2010.   7   This mortgage is in the process
of being released. It should be released by December 31, 2010.

 



--------------------------------------------------------------------------------



 



Schedule VI to the Guarantee and
Collateral Agreement
U.S. COPYRIGHTS OWNED BY GRANTORS
U.S. Copyright Registrations

              Title   Grantor   Reg. No.   Author
Failure Mode and Effects Analysis: Neuraxial Anesthesia and Anticoagulation
  CHS Washington
Holdings, LLC   TXu001152745
12/8/2003   Empire Health
Services
Quality Profile: Trended Data from 1992 through September 1996
  CHS Washington
Holdings, LLC   TXu000779488
1/7/1997   Empire Health Services (author Norwood, Cynthia Ellen and Stark,
Sharilyn Su as a work for hire)
Arthritis: Education and Exercise
  Northwest Hospital,
LLC   TX0002267273   Northwest Physical Therapy and Occupational Therapy
Northwest Osteoporosis Center Osteoporosis Prevention and Treatment Guidelines
  Northwest Hospital,
LLC   TX0004915182   n/a
Med-Info Health Care Protocols and Manuals
  Northwest Hospital,
LLC   TXu000281933   n/a

Pending U.S. Copyright Applications for Registration

              Title   Author   Class   Date Filed
VANTAGE SCORECARD
(ATIBA)
  Atiba Software, LLC/Community Health Systems, Inc., 4000 Meridian Blvd.,
Franklin, TN 37067       Pending on 3/25/09, applications are taking upwards of
16 mos. to register
SURGIPOINTE V.1.0.4
  Quorum Health Resources,
LLC
105 Continental Place
Brentwood, TN 37027       Pending

 



--------------------------------------------------------------------------------



 



Non-U.S. Copyright Registrations
[List in alphabetical order by country/numerical order by Registration No.
within each country.]

              Country   Title   Reg. No.   Author NONE            

Non-U.S. Pending Copyright Applications for Registration
[List in alphabetical order by country.]

                  Country   Title   Author   Class   Date Filed NONE            
   

 



--------------------------------------------------------------------------------



 



LICENSES
[Make a separate page of Schedule VIII for each Grantor, and state if any
Grantor is not a party to a license/sublicense.]
I. Licenses/Sublicenses of [Name of Grantor] as Licensor/Sublicensor on Date
Hereof
A. Copyrights
[List U.S. copyrights in numerical order by Registration No. List non-U.S.
copyrights by country in alphabetical order with Registration Nos. within each
country in numerical order.]
U.S. Copyrights

                          Title of         Licensee Name   Date of License/  
U.S.         and Address   Sublicense   Copyright   Author   Reg. No. NONE      
         

Non-U.S. Copyrights

                              Date of   Title of             Licensee Name  
License/   Non-U.S.         Country   and Address   Sublicense   Copyrights  
Author   Reg. No. NONE                    

 



--------------------------------------------------------------------------------



 



B. Patents
[List U.S. patent Nos. and U.S. patent application Nos. in numerical order. List
non-U.S. patent Nos. and non-U.S. application in alphabetical order by country,
with numbers within each country in numerical order.]
U.S. Patents

              Licensee Name   Date of License/         and Address   Sublicense
  Issue Date   Patent No. NONE            

U.S. Patent Applications

              Licensee Name   Date of License/         and Address   Sublicense
  Date Filed   Application No. NONE            

Non-U.S. Patents

                      Licensee Name   Date of License/   Issue   Non-U.S.
Country   and Address   Sublicense   Date   Patent No. NONE                

Non-U.S. Patent Applications

                      Licensee Name   Date of License/   Date     Country   and
Address   Sublicense   Filed   Application No. NONE                

 



--------------------------------------------------------------------------------



 



C. Trademarks
[List U.S. trademark Nos. and U.S. trademark application Nos. in numerical
order. List non-U.S. trademark Nos. and non-U.S. application Nos. with trademark
Nos. within each country in numerical order.]
U.S. Federal Trademarks

                  Licensee Name   Date of License/             and Address  
Sublicense   Mark   Reg. Date   Reg. No. NONE                

U.S. State Trademarks

                  Licensee Name   Date of License/             and Address  
Sublicense   Mark   Reg. Date   Reg. No. NONE                

U.S. Trademark Applications

                  Licensee Name   Date of License/             and Address  
Sublicense   U.S. Mark   Date Filed   Application No. NONE                

Non-U.S. Trademarks

                          Licensee Name   Date of License/   Non-U.S.        
Country   and Address   Sublicense   Mark   Reg. Date   Reg. No. NONE          
         

 



--------------------------------------------------------------------------------



 



Non-U.S. Trademark Applications

                          Licensee Name   Date of License/   Non-U.S.   Date    
Country   and Address   Sublicense   Mark   Filed   Application No. NONE        
           

 



--------------------------------------------------------------------------------



 



D. Others

          Licensee Name   Date of License/   Subject and Address   Sublicense  
Matter NONE        

 



--------------------------------------------------------------------------------



 



II. Licenses/Sublicenses of [Name of Grantor] as Licensee/Sublicensee on Date
Hereof
A. Copyrights
[List U.S. copyrights in numerical order by Registration No. List non-U.S.
copyrights by country in alphabetical order, with Registration Nos. within each
country in numerical order.]
U.S. Copyrights

                  Licensor Name and   Date of License/   Title of        
Address   Sublicense   U.S. Copyright   Author   Reg. No.                  

NONE
Non-U.S. Copyrights

                              Date of   Title of             Licensor Name  
License/   Non-U.S.         Country   and Address   Sublicense   Copyrights  
Author   Reg. No.                      

NONE

 



--------------------------------------------------------------------------------



 



B. Patents
[List U.S. patent Nos. and U.S. patent application Nos. in numerical order. List
non-U.S. patent Nos. and non-U.S. application Nos. in alphabetical order by
country with patent Nos. within each country in numerical order.]
U.S. Patents

                  Date of         Licensor Name   License/         and Address  
Sublicense   Issue Date   Patent No.              

NONE
U.S. Patent Applications

              Licensor Name   Date of License/         and Address   Sublicense
  Date Filed   Application No.              

NONE
Non-U.S. Patents

                      Licensor Name   Date of License/   Issue   Non-U.S.
Country   and Address   Sublicense   Date   Patent No.                  

NONE
Non-U.S. Patent Applications

                      Licensor Name   Date of License/   Date     Country   and
Address   Sublicense   Filed   Application No.                  

NONE

 



--------------------------------------------------------------------------------



 



C. Trademarks
[List U.S. trademark Nos. and U.S. trademark application Nos. in numerical
order. List non-U.S. trademark Nos. and non-U.S. application Nos. with trademark
Nos. within each country in numerical order.]
U.S. Trademarks

                  Licensor Name   Date of License/             and Address  
Sublicense   U.S. Mark   Reg. Date   Reg. No.                  

NONE
U.S. Trademark Applications

                  Licensor Name   Date of License/       Date     and Address  
Sublicense   U.S. Mark   Filed   Application No.                  

NONE
Non-U.S. Trademarks

                          Licensor Name   Date of License/   Non-U.S.        
Country   and Address   Sublicense   Mark   Reg. Date   Reg. No.                
     

NONE
Non-U.S. Trademark Applications

                          Licensor Name   Date of License/   Non-U.S.   Date    
Country   and Address   Sublicense   Mark   Filed   Application No.            
         

NONE

 



--------------------------------------------------------------------------------



 



D. Others

              Date of License/     Licensor Name and Address   Sublicense  
Subject Matter          

NONE

 



--------------------------------------------------------------------------------



 



PATENTS OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule VIII for each Grantor and state if no patents
are owned. List in numerical order by Patent No./Patent Application No.]
U.S. Patents

      Patent No.   Issue Date      

NONE
U.S. Patent Applications

      Patent Application No.   Filing Date      

NONE
Non-U.S. Patents
[List non-U.S. patents and non-U.S. patent applications by country in
alphabetical order, with patent Nos. and patent application Nos. within each
country in numerical order.]

          Country   Issue Date   Patent No.          

NONE
Non-U.S. Patent Applications

          Country   Filing Date   Patent Application No.          

NONE

 



--------------------------------------------------------------------------------



 



TRADEMARK/TRADE NAMES OWNED BY CHS/COMMUNITY HEALTH
SYSTEMS, INC. OR COMMUNITY HEALTH SYSTEMS PROFESSIONAL
SERVICES CORPORATION
U.S. Trademark Registrations

                  Registered Owner   U.S. Mark   Reg. Date   Reg. No.
CHS/Community Health Systems, Inc.
  (CHS LOGO) [g25161g2516101.gif]   7/23/1996     1988032  
 
               
CHS/Community Health Systems, Inc.
  A TIP-TOP MATERNITY CLUB   4/10/2001     2442377  
 
               
CHS/Community Health Systems, Inc.
  (COMMUNITY CARES LOGO) [g25161g2516102.gif]

Class 035   6/26/2001     2463770  
 
               
CHS/Community Health Systems, Inc.
  (COMMUNITY CARES LOGO) [g25161g2516102.gif]

Class 041   10/30/2001     2501702  
 
               
CHS/Community Health Systems, Inc.
  COMMUNITY CARES Standard Character CL 35   6/26/2001     2463771  
 
               
CHS/Community Health Systems, Inc.
  COMMUNITY CARES standard character CL 41   10/23/2001     2499955  
 
               
Community Health Systems, Inc.
  (HEALTHY WOMAN LOGO) [g25161g2516103.gif]   9/28/2010     3852138  

 



--------------------------------------------------------------------------------



 



U.S. Trademark Applications

          Mark   Filing Date   Application No.          

NONE
State Trademark Registrations
[List in alphabetical order by state/numerical order by trademark No. within
each state.]

                  State   Registered Owner   U.S. Mark   Reg. Date   Reg. No.
Tennessee
  Community Health Systems Professional Services Corporation   COMMUNITY HEALTH
SYSTEMS   12/12/2003   N/A

Non-U.S. Trademark Registrations
[List non-U.S. trademarks and non-U.S. trademark applications by country in
alphabetical order, with Registration Nos. and application Nos. within each
country in numerical order.]

              Country   Mark   Reg. Date   Reg. No.              

NONE
Non-U.S. Trademark Applications

              Country   Mark   Application Date   Application No.              

NONE
Trade Names

      Country(s) Where Used   Trade Names      

NONE

 



--------------------------------------------------------------------------------



 



TRADEMARK/TRADE NAMES OWNED BY CHS WASHINGTON HOLDINGS LLC
U.S. Trademark Registrations

              Country   Mark   Reg. Date   Reg. No.              

NONE
U.S. Trademark Applications

              Registered Owner   U.S. Mark   Reg. Date   Reg. No.              

             
CHS Washington Holdings LLC
  HEALTHCARE NORTHWEST INTEGRATED DELIVERY SYSTEM Filed 2/5/2010            S.N.
77/929467

State Trademark Registrations
Non-U.S. Trademark Registrations

              Country   Mark   Reg. Date   Reg. No.              

NONE
Non-U.S. Trademark Applications

              Country   Mark   Application Date   Application No.              

NONE

 



--------------------------------------------------------------------------------



 



Trade Names

      Country(s) Where Used   Trade Names      

NONE

 



--------------------------------------------------------------------------------



 



TRADEMARK/TRADE NAMES OWNED BY TRIAD HOSPITALS, INC.
Listed in numerical order by trademark Registration No.
U.S. Trademark Registrations

                  Mark   Reg. No.   Reg. Date
SENIORITY. A BENEFIT THAT ONLY COMES WITH AGE
    1424413       1/6/87  
NORTHWEST HEALTH & Design
    2274627       8/31/99  
Flame Design (Device Only)
    2406094       11/21/00  
GATEWAY HEALTH FOUNDATION
    2411367       12/5/00  
TRIAD HOSPITALS
    2538496       2/12/02  
(Device only) (Triangle Design #2)
    2547773       3/12/02  
(Device Only) (Triangle Design)
    2556500       4/2/02  
GATEWAY HEALTH SYSTEM
    2727444       6/17/03  
GATEWAY HOME CARE
    2750685       8/12/03  
GATEWAY MEDICAL CENTER
    2775950       10/21/03  
GATEWAY MEDICAL CLINIC
    2775951       10/21/03  
TRIAD HOSPITALS, INC.
    2923520       2/1/05  
SOUTHCREST TULSA’S HEART HOSPITAL
    2976999       7/26/05  
VICTORIA’S HEART TEAM
    2982492       8/2/05  
QMRG QHR MATERIEL RESOURCE GROUP
    2988029       8/23/05  
WOODLAND HEIGHTS MEDICAL CENTER
    3023638       12/6/05  
THE HEART CENTER AT WOODLAND HEIGHTS
    3023639       12/6/05  
THE DIAGNOSTIC CENTER AT WOODLAND HEIGHTS
    3023642       12/6/05  

 



--------------------------------------------------------------------------------



 



                  Mark   Reg. No.   Reg. Date
SLEEP DISORDERS LABORATORY AT WOODLAND HEIGHTS
    3023643       12/6/05  
REHABILITATION CENTER WOODLAND HEIGHTS
    3023644       12/6/05  
PREFERRED LABS
    3027743       12/13/05  
REDIMED
    3037881       1/3/06  
REDISPORT
    3055189       1/31/06  
QHR
    3074195       3/28/06  
BLUFFTON REGIONAL MEDICAL CENTER
    3077966       4/4/06  
WOMEN’S IMAGING AT KOSCIUSKO COMMUNITY HOSPITAL
    3081005       4/11/06  
SURGICENTER AT KOSCIUSKO COMMUNITY HOSPITAL
    3081006       4/11/06  
KOSCIUSKO COMMUNITY HOSPITAL HEALTH WELLNESS CENTER & Design
    3086868       4/25/06  
REHABILTIATION HOSPITAL OF FORT WAYNE
    3111485       7/4/06  
MEDSTAT URGENT CARE & OCUPATIONAL HEALTH
    3119372       7/25/06  
KCH REGIONAL REHABILITATION CENTER
    3119373       7/25/06  
GOODMOMS
    3123507       8/1/06  
GOODMOMS A GOOD START FOR NEW MOTHERS
    3123515       8/1/06  
LUTHERAN HEART PAVILION
    3131393       8/15/06  
CENTER OF HOPE CANCER CARE AT KOSCIUSKO COMMUNITY & Design
    3137998       9/5/06  
MRY BLACK HEALTH SYSTEM & Design
    3140091       9/5/06  
LUTHERAN CHILDREN’S HOSPITAL
    3144409       9/19/06  
LUTHERAN HOSPITAL OF INDIANA
    3144410       9/19/06  

 



--------------------------------------------------------------------------------



 



                  Mark   Reg. No.   Reg. Date
MAT-SU REGIONAL MEDICAL CENTER
    3150152       9/26/06  
QHR
    3153336       10/10/06  
LUTHERAN HEART CENTER
    3156408       10/17/06  
INDIANA HERNIA INSTITUTE
    3161126       10/17/60  
LUTHERAN SLEEP DISORDERS CENTER
    3166943       10/31/06  
(Device Only) (Leaf Design)
    3167543       11/7/06  
ST. JOSEPH BEHAVIORAL HEALTH
    3179375       12/5/06  
LUTHERAN HEALTH NETWORK
    3185051       12/12/06  
BIRTHPLACE AT KOSCIUSKO COMMUNITY HOSPITAL & Design
    3185595       12/19/06  
INNOVATIVE RECOVERIES
    3191986       1/2/07  
QHR QUORUM HEALTH RESOURCES
    3257760       7/3/07  
NORTHWEST HEALTH SYSTEM
    77071179       10/30/07  
NORTHWEST HEALTH SYSTEM (Design ONLY)
    77071364       8/28/07  
NOTHWEST HEALTH SYSTEM & Design
    77071371       10/30/07  
FAMILY TREE HEALTHCARE
    77152862       1/1/08  
CLAREMORE REGIONAL HOSPITAL
    77153203       1/1/08  
SOUTHCREST HOSPITAL
    77154224       1/1/08  
(LOGO) [g25161g2516104.gif]
    77299147       6/10/08  
THOUGHTFUL CARE
    77224736       5/27/08  
LABCARE PLUS
    78675592       9/25/07  
LABCARE PLUS & Design
    78675717       9/25/07  
TRINITY MEDICAL CENTER
    78800401       10/23/07  
TRINITY MEDICAL CENTER & Design
    78800407       10/23/07  

 



--------------------------------------------------------------------------------



 



U.S. Trademark Applications
Listed in numerical order by trademark Application/Serial No.

         
 
  Application               Mark   Serial No.   Filing Date          

NONE
State Trademark Registrations
Listed in alphabetical order by state/numerical order by trademark No. within
each state.

                          State   Mark   Reg. No.   Reg. Date AL  
TRINITY MEDICAL CENTER
    110-141       8/4/06   GA  
TRINITY HOSPITAL OF AUGUSTA
    S-23495       6/26/07   IN  
DUPONT HOSPITAL
    2007-0022       1/4/07   IN  
DUKES MEMORIAL
    2007-0023       1/4/07   IN  
ST. JOSEPH SLEEP DISORDERS CENTER
    20070104-09739       1/4/07   IN  
INDIANA HERNIA INSTITUTE
    20070117-09801       1/4/07   OH  
AFFINITY MEDICAL CENTER
    1657525       10/30/06   TX  
THE SLEEP DISORDERS LABORATORY AT WOODLAND HEIGHTS
    800415454       12/31/05   TX  
THE DIAGNOSTIC CENTER AT WOODLAND HEIGHTS
    800415458       1/25/05   TX  
THE REHABILITATION CENTER AT WOODLAND HEIGHTS
    800415461       1/25/05  

 



--------------------------------------------------------------------------------



 



                          State   Mark   Reg. No.   Reg. Date TX  
WOODLAND HEIGHTS MEDICAL CENTER
    800415465       1/25/05   TX  
THE HEART CENTER AT WOODLAND HEIGHTS
    800415473       1/5/05   TX  
GULF COAST MEDICAL CENTER ACTIVE ADVANTAGE
    800525572       8/25/05  

Pending State Trademark Registration Applications
Listed in alphabetical order by state/chronological order by filing date within
each state.
Pending State Trademark/Service Mark Applications

         
State
  Mark   Filed Date          

NONE

 



--------------------------------------------------------------------------------



 



TRADEMARK/TRADE NAMES OWNED BY QUORUM HEALTH RESOURCES.
U.S. Trademark Registrations

              Registered Owner   U.S. Mark   Reg. Date   Reg. No.
Quorum Health Resources
4000 Meridian Blvd.,
Franklin, TN 3706
  QHR   3/28/2006   78185269
 
           
Quorum Health Resources
4000 Meridian Blvd.,
Franklin, TN 37067
  QHR   10/10/2006   78648513
 
           
Quorum Health Resources
4000 Meridian Blvd.,
Franklin, TN 37067
  (QHR LOGO) [g25161g2516105.gif]   7/3/2007   78648505
 
           
Quorum Health Resources
4000 Meridian Blvd.,
Franklin, TN 37067
  (SURVIVE AND THRIVE LOGO) [g25161g2516106.gif]   11/27/2007   78693798
 
           
Quorum Health Resources
4000 Meridian Blvd.,
Franklin, TN 37067
  (QMRG LOGO) [g25161g2516107.gif]   8/23/2005   78230967
 
           
Quorum Health Resources, LLC
4000 Meridian Blvd.
Franklin, TN 37067
  (QHR LOGO) [g25161g2516108.gif]   1/12/2010   S.N. 77/560736
 
           
Quorum Health Resources, LLC
4000 Meridian Blvd.
Franklin, TN 37067
  (IRG LOGO) [g25161g2516109.gif]   6/5/2009   S.N. 77/561131
 
           
Quorum Health Resources, LLC
4000 Meridian Blvd.
Franklin, TN 37067
  (QHR LOGO) [g25161g2516110.gif]   12/1/2009   3719929

 



--------------------------------------------------------------------------------



 



U.S. Trademark Applications

              Registered Owner   U.S. Mark   Reg. Date   Reg. No.
Quorum Health Resources
4000 Meridian Blvd.,
Franklin, TN 37067
  (SURGIPOINTE LOGO) [g25161g2516111.gif]   Pending
(approved for   S.N. 77/450026     publication       8/1/2008)  
 
           
Quorum Health Resources, LLC
105 Continental Place
Brentwood, TN 37027
  (QUORUM LOGO) [g25161g2516112.gif]   Filed 1/11/2010   S.N. 77/909121
 
           
Quorum Health Resources, LLC (DE LLC)
4000 Meridian Blvd.,
Franklin, TN 37067
  (QHR INTENSIVE RESOURCES LOGO) [g25161g2516113.gif]   Filed 6/17/2010   S.N.
85/065583
 
           
Quorum Health Resources, LLC (DE LLC)
4000 Meridian Blvd.,
Franklin, TN 37067
  (REFORM READY LOGO) [g25161g2516114.gif]   Filed 9/22/2010   S.N. 85/135699

State Trademark Registrations
NONE
Pending State Trademark Registration Applications
NONE

 



--------------------------------------------------------------------------------



 



Schedule VII to the Guarantee and Collateral Agreement
COMMERCIAL TORT CLAIMS
Southcrest, L.L.C. v. Bovis Lend Lease, Inc, Gould Turner Group, P.C and
Carlisle Syntec, Inc. (Case No. 10CV-362-CVE-FHM): Suit pending in U.S. District
Court for the Northern District of Oklahoma against general contractor,
architect and roofing subcontractor for negligent construction of SouthCrest
Hospital and several additions thereto between 1997 and 2001.



 



--------------------------------------------------------------------------------



 



Exhibit A to the Guarantee and
Collateral Agreement
     SUPPLEMENT NO. [•] (this “Supplement”) dated as of [•], 20[•] to the
Guarantee and Collateral Agreement dated as of July 25, 2007, as amended and
restated as of November 5, 2010 (the “Guarantee and Collateral Agreement”),
among CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation (the
“Borrower”), COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation (“Parent”),
each Subsidiary from time to time party thereto (each such Subsidiary
individually a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors, the Borrower and Parent are referred to
collectively herein as the “Grantors”) and CREDIT SUISSE AG (together with its
affiliates “Credit Suisse”), as administrative agent and as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined
therein).
          A. Reference is made to the Credit Agreement dated as of July 25,
2007, as amended and restated as of November 5, 2010 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Parent, the lenders from time to time party
thereto (the “Lenders”) and Credit Suisse AG (formerly known as Credit Suisse),
as administrative agent for the Lenders and as Collateral Agent.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement or the
Guarantee and Collateral Agreement referred to therein, as applicable.
          C. The Grantors have entered into the Guarantee and Collateral
Agreement in order to induce the Lenders to make Loans and the Issuing Banks to
issue Letters of Credit. Section 7.16 of the Guarantee and Collateral Agreement
provides that additional Subsidiaries may become Subsidiary Guarantors and
Grantors under the Guarantee and Collateral Agreement by execution and delivery
of an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Subsidiary Guarantor and a
Grantor under the Guarantee and Collateral Agreement in order to induce the
Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.
          Accordingly, the Collateral Agent and the New Subsidiary agree as
follows:
          SECTION 1. In accordance with Section 7.16 of the Guarantee and
Collateral Agreement, the New Subsidiary by its signature below becomes a
Grantor and Subsidiary Guarantor under the Guarantee and Collateral Agreement
with the same force and effect as if originally named therein as a Grantor and
Subsidiary Guarantor and the

 



--------------------------------------------------------------------------------



 



 A-2 
New Subsidiary hereby (a) agrees to all the terms and provisions of the
Guarantee and Collateral Agreement applicable to it as a Grantor and Subsidiary
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Grantor and Subsidiary Guarantor thereunder are
true and correct in all material respects on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Obligations (as defined in the Guarantee and
Collateral Agreement), does hereby create and grant to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Guarantee and Collateral Agreement) of the New Subsidiary. Each reference to
a “Grantor” or a “Subsidiary Guarantor” in the Guarantee and Collateral
Agreement shall be deemed to include the New Subsidiary. The Guarantee and
Collateral Agreement is hereby incorporated herein by reference.
          SECTION 2. The New Subsidiary represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Subsidiary and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
          SECTION 4. The New Subsidiary hereby represents and warrants that as
of the date hereof (a) set forth on Schedule I attached hereto is a true and
correct schedule of (i) any and all Equity Interests and Pledged Debt Securities
now owned by the New Subsidiary and required to be pledged under the Guarantee
and Collateral Agreement and (ii) any and all Intellectual Property now owned by
the New Subsidiary and that would have been required to be listed on Schedule V
to the Guarantee and Collateral Agreement on the Restatement Effective Date and
(b) set forth under its signature hereto, is the true and correct legal name of
the New Subsidiary and its jurisdiction of organization.
          SECTION 5. Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity,

 



--------------------------------------------------------------------------------



 



 A-3 
legality and enforceability of the remaining provisions contained herein and in
the Guarantee and Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          SECTION 8. All communications and notices hereunder shall (except as
otherwise expressly permitted by the Guarantee and Collateral Agreement) be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
in care of the Borrower as provided in Section 9.01 of the Credit Agreement.
          SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of one counsel
for the Collateral Agent in each relevant jurisdiction.

 



--------------------------------------------------------------------------------



 



 A-4 
          IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have
duly executed this Supplement to the Guarantee and Collateral Agreement as of
the day and year first above written.

                [NAME OF NEW SUBSIDIARY],    
 
           
 
  by        
 
           
 
     
 
Name:    
 
           
 
      Title:    
 
           
 
      Address:    
 
           
 
      Legal Name:    
 
           
 
      Jurisdiction of Formation:    
 
              CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Collateral Agent,    
 
           
 
  by        
 
           
 
     
 
Name:    
 
           
 
      Title:    
 
           
 
  by        
 
           
 
     
 
Name:    
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



Collateral of the New Subsidiary
EQUITY INTERESTS

                              Number and   Percentage     Number of   Registered
  Class of   of Equity Issuer   Certificate   Owner   Equity Interest  
Interests                  

PLEDGED DEBT SECURITIES

                  Principal         Issuer   Amount   Date of Note   Maturity
Date              

 



--------------------------------------------------------------------------------



 



INTELLECTUAL PROPERTY
[Follow format of Schedule III to the
Guarantee and Collateral Agreement.]

 